File No . 33-31809 811-5883 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 28 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 28 [X] (Check appropriate box or boxes.) DREYFUS INDEX FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on March 1, 2010 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Index Funds Dreyfus S&P 500 Index Fund Ticker Symbol: PEOPX Dreyfus Midcap Index Fund Ticker Symbol: PESPX Dreyfus Smallcap Stock Index Fund Ticker Symbol: DISSX Dreyfus International Stock Index Fund Ticker Symbol: DIISX PROSPECTUS March 1, 2010 Contents Fund Summary Dreyfus S&P 500 Index Fund 1 Dreyfus Midcap Index Fund 5 Dreyfus Smallcap Stock Index Fund 9 Dreyfus International Stock Index Fund 13 Fund Details Goal and Approach Dreyfus S&P 500 Index Fund 17 Dreyfus Midcap Index Fund 17 Dreyfus Smallcap Stock Index Fund 17 Dreyfus International Stock Index Fund 18 Investment Risks 19 Management 21 Shareholder Guide Buying and Selling Shares 23 Distributions and Taxes 30 Services for Fund Investors 31 Financial Highlights 33 For More Information See back cover. Fund Summary Dreyfus S&P 500 Index Fund INVESTMENT OBJECTIVE The fund seeks to match the performance of the Standard & Poors ® 500 Composite Stock Price Index. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. The Dreyfus Corporation (Dreyfus) has agreed to pay all of the funds expenses, except management fees, shareholder services fees, and certain other expenses, including the fees and expenses of the independent Board members and their counsel. Dreyfus has also agreed to reduce its management fee in an amount equal to the fees and expenses of the independent Board members and their counsel. Annual fund operating expenses (expenses that you pay each year as percentage of the value of your investment) Management fees 0.25 Other expenses (including shareholder services fees) 0.26 Total annual fund operating expenses Fee waiver and/or expense reimbursement (0.01) Total annual fund operating expenses (less fee waiver and/or expense reimbursement) EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $51 $160 $280 $628 PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the funds performance. During the most recent fiscal year, the funds portfolio turnover rate was 4.36% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY To pursue its goal, the fund generally is fully invested in stocks included in the S&P 500 ® Index and in futures whose performance is tied to the index. The fund generally invests in all 500 stocks in the S&P 500 ® in proportion to their weighting in the index. 1 PRINCIPAL RISKS An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The funds share price fluctuates, sometimes dramatically, which means you could lose money. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Indexing strategy risk. The fund uses an indexing strategy. It does not attempt to manage market volatility, use defensive strategies or reduce the effects of any long-term periods of poor index performance. The correlation between fund and index performance may be affected by the funds expenses, changes in securities markets, changes in the composition of the index and the timing of purchases and redemptions of fund shares. 2 PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds shares from year to year. The table compares the average annual total returns of the funds shares to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. More recent performance information may be available at www.dreyfus.com . Year-by-year total returns as of 12/31 each year (%) Best Quarter (Q2, 2009): 15.82%. Worst Quarter (Q4, 2008): -22.04%. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average annual total returns (as of 12/31/09) 1 Year 5 Years 10 Years Fund returns before taxes 26.04% -0.02% -1.41% Fund returns after taxes on distributions 25.73% -0.37% -1.74% Fund returns after taxes on distributions and sale of fund shares 17.33% 0.01% -1.25% S&P 500 ® Index reflects no deduction for fees, expenses or taxes 26.46% 0.42% -0.95% 3 PORTFOLIO MANAGEMENT The funds investment adviser is Dreyfus. Thomas Durante has been the primary portfolio manager of the fund since March 2000. He has been employed by Dreyfus since August 1982. PURCHASE AND SALE OF FUND SHARES In general, the funds minimum initial investment is $2,500 and the minimum subsequent investment is $100. You may sell your shares on any business day by calling 1-800-645-6561 or by visiting www.dreyfus.com . You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55263, Boston MA 02205-5263. TAX INFORMATION The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 4 Fund Summary Dreyfus Midcap Index Fund INVESTMENT OBJECTIVE The fund seeks to match the performance of the Standard & Poors ® MidCap 400 Index. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Dreyfus has agreed to pay all of the funds expenses, except management fees, shareholder services fees, and certain other expenses, including the fees and expenses of the independent Board members and their counsel. Dreyfus has also agreed to reduce its management fee in an amount equal to the fees and expenses of the independent Board members and their counsel. Annual fund operating expenses (expenses that you pay each year as percentage of the value of your investment) Management fees 0.25 Other expenses (including shareholder services fees) 0.26 Total annual fund operating expenses Fee waiver and/or expense reimbursement (0.01) Total annual fund operating expenses (less fee waiver and/or expense reimbursement) EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $51 $160 $280 $628 PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the funds performance. During the most recent fiscal year, the funds portfolio turnover rate was 21.72% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY To pursue its goal, the fund generally is fully invested in stocks included in the S&P ® MidCap 400 Index and in futures whose performance is tied to the index. The fund generally invests in all 400 stocks in the index in proportion to their weighting in the index. 5 PRINCIPAL RISKS An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The funds share price fluctuates, sometimes dramatically, which means you could lose money. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Indexing strategy risk. The fund uses an indexing strategy. It does not attempt to manage market volatility, use defensive strategies or reduce the effects of any long-term periods of poor index performance. The correlation between fund and index performance may be affected by the funds expenses, changes in securities markets, changes in the composition of the index and the timing of purchases and redemptions of fund shares. Midsize company risk. Midsize companies carry additional risks because their earnings and revenues tend to be less predictable (and some companies may be experiencing significant losses) and their share prices more volatile than those of larger, more established companies. 6 PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds shares from year to year. The table compares the average annual total returns of the funds shares to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. More recent performance information may be available at www.dreyfus.com . Year-by-year total returns as of 12/31 each year (%) Best Quarter (Q3, 2009): 19.81%. Worst Quarter (Q4, 2008): -25.61%. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average annual total returns (as of 12/31/09) 1 Year 5 Years 10 Years Fund returns before taxes 37.04% 2.89% 5.89% Fund returns after taxes on distributions 36.72% 1.96% 4.77% Fund returns after taxes on distributions and sale of fund shares 24.32% 2.40% 4.77% S&P ® MidCap 400 Index reflects no deduction for fees, expenses or taxes 37.38% 3.27% 6.36% 7 PORTFOLIO MANAGEMENT The funds investment adviser is Dreyfus. Thomas Durante has been the primary portfolio manager of the fund since March 2000. He has been employed by Dreyfus since August 1982. PURCHASE AND SALE OF FUND SHARES In general, the funds minimum initial investment is $2,500 and the minimum subsequent investment is $100. You may sell your shares on any business day by calling 1-800-645-6561 or by visiting www.dreyfus.com . You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55263, Boston MA 02205-5263. TAX INFORMATION The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 8 Fund Summary Dreyfus Smallcap Stock Index Fund INVESTMENT OBJECTIVE The fund seeks to match the performance of the Standard & Poors ® SmallCap 600 Index. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Dreyfus has agreed to pay all of the funds expenses, except management fees, shareholder services fees, and certain other expenses, including the fees and expenses of the independent Board members and their counsel. Dreyfus has also agreed to reduce its management fee in an amount equal to the fees and expenses of the independent Board members and their counsel. Annual fund operating expenses (expenses that you pay each year as percentage of the value of your investment) Management fees 0.25 Other expenses (including shareholder services fees) 0.26 Total annual fund operating expenses Fee waiver and/or expense reimbursement (0.01) Total annual fund operating expenses (less fee waiver and/or expense reimbursement) EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $51 $160 $280 $628 PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the funds performance. During the most recent fiscal year, the funds portfolio turnover rate was 25.48% of the average value of its portfolio. 9 PRINCIPAL INVESTMENT STRATEGY To pursue its goal, the fund invests in a representative sample of stocks included in the S&P ® SmallCap 600 Index and in futures whose performance is tied to the index. The fund expects to invest in approximately 500 or more of the stocks in the index. However, at times, the fund may be fully invested in all the stocks that comprise the index. Under these circumstances, the fund maintains approximately the same weighting for each stock as the index does. PRINCIPAL RISKS An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The funds share price fluctuates, sometimes dramatically, which means you could lose money. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Indexing strategy risk. The fund uses an indexing strategy. It does not attempt to manage market volatility, use defensive strategies or reduce the effects of any long-term periods of poor index performance. The correlation between fund and index performance may be affected by the funds expenses, changes in securities markets, changes in the composition of the index and the timing of purchases and redemptions of fund shares. Smaller company risk. To the extent the fund invests in small and midsize companies, the fund will be subject to additional risks because the earnings and revenues of these companies tend to be less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the funds ability to sell these securities. These companies may have limited product lines, markets or financial resources, or may depend on a limited management group. Some of the funds investments will rise and fall based on investor perception rather than economic factors. Other investments are made in anticipation of future products, services or events whose delay or cancellation could cause the stock price to drop. 10 PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds shares from year to year. The table compares the average annual total returns of the funds shares to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. More recent performance information may be available at www.dreyfus.com . Year-by-year total returns as of 12/31 each year (%) Best Quarter (Q2, 2009): 20.83%. Worst Quarter (Q4, 2008): -24.81%. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average annual total returns (as of 12/31/09) 1 Year 5 Years 10 Years Fund returns before taxes 25.22% 1.18% 6.02% Fund returns after taxes on distributions 24.99% 0.34% 5.20% Fund returns after taxes on distributions and sale of fund shares 16.51% 0.92% 5.04% S&P ® SmallCap 600 Index reflects no deduction for fees, expenses or taxes 25.57% 1.36% 6.35% 11 PORTFOLIO MANAGEMENT The funds investment adviser is Dreyfus. Thomas Durante has been the primary portfolio manager of the fund since March 2000. He has been employed by Dreyfus since August 1982. PURCHASE AND SALE OF FUND SHARES In general, the funds minimum initial investment is $2,500 and the minimum subsequent investment is $100. You may sell your shares on any business day by calling 1-800-645-6561 or by visiting www.dreyfus.com . You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55263, Boston MA 02205-5263. TAX INFORMATION The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 12 Fund Summary Dreyfus International Stock Index Fund INVESTMENT OBJECTIVE The fund seeks to match the performance of the Morgan Stanley Capital International Europe, Australasia, Far East (free) Index (MSCI EAFE ® ). FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Dreyfus has agreed to pay all of the funds expenses, except management fees, shareholder services fees, and certain other expenses, including the fees and expenses of the independent Board members and their counsel. Dreyfus has also agreed to reduce its management fee in an amount equal to the fees and expenses of the independent Board members and their counsel. Shareholder fees (fees paid directly from your investment) Redemption fee (as a percentage of amount redeemedcharged only when selling shares owned for less than 60 days) 2.00 Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.35 Other expenses (including shareholder services fees) 0.26 Total annual fund operating expenses Fee waiver and/or expense reimbursement (0.01) Total annual fund operating expenses (less fee waiver and/or expense reimbursement) EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $61 $192 $335 $750 13 PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the funds performance. During the most recent fiscal year, the funds portfolio turnover rate was 17.26% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY To pursue its goal, the fund is fully invested in the stocks included in the MSCI EAFE Index and in futures whose performance is tied to certain countries included in the index. The fund generally invests in all stocks included in the index. The funds investments are selected to match the benchmark composition along individual name, country, and industry weighting, and other benchmark characteristics. Under these circumstances, the fund maintains approximately the same weighting for each stock as the index does. PRINCIPAL RISKS An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The funds share price fluctuates, sometimes dramatically, which means you could lose money. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Indexing strategy risk. The fund uses an indexing strategy. It does not attempt to manage market volatility, use defensive strategies or reduce the effects of any long-term periods of poor index performance. The correlation between fund and index performance may be affected by the funds expenses, changes in securities markets, changes in the composition of the index and the timing of purchases and redemptions of fund shares. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. 14 PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds shares from year to year. The table compares the average annual total returns of the funds shares to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. More recent performance information may be available at www.dreyfus.com . Year-by-year total returns as of 12/31 each year (%) Best Quarter (Q2, 2009): 24.79%. Worst Quarter (Q4, 2008): -20.97%. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average annual total returns (as of 12/31/09) 1 Year 5 Years 10 Years Fund returns before taxes 30.15% 3.05% 0.34% Fund returns after taxes on distributions 29.82% 2.87% 0.07% Fund returns after taxes on distributions and sale of fund shares 20.57% 2.81% 0.29% MSCI EAFE Index reflects no deduction for fees, expenses or taxes 31.78% 3.54% 1.17% 15 PORTFOLIO MANAGEMENT The funds investment adviser is Dreyfus. Richard A. Brown and Karen Q. Wong have been the co-primary portfolio managers of the fund since April 2007. Mr. Brown and Ms. Wong have been employed by Dreyfus since April 2005 and by Mellon Capital Management Corporation, an affiliate of Dreyfus, since 1995 and 2000, respectively. PURCHASE AND SALE OF FUND SHARES In general, the funds minimum initial investment is $2,500 and the minimum subsequent investment is $100. You may sell your shares on any business day by calling 1-800-645-6561 or by visiting www.dreyfus.com . You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55263, Boston MA 02205-5263. TAX INFORMATION The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 16 Fund Details GOAL AND APPROACH The Dreyfus Index Funds invest in various types of stocks using an indexing approach. Each fund seeks to match the performance of a different stock market index, as described in the following pages. In managing their portfolios, the funds do not rely on the professional judgment of a portfolio manager for decisions about asset allocation or securities selections, as do actively managed funds. Instead, each fund looks to its respective index in determining which securities to hold, and in what proportion. Indexing has the potential to eliminate some of the risks of active management, and to increase an investors after-tax performance. At the same time, indexing also means that a fund does not have the option of changing its strategy, even at times when it may appear advantageous to do so. Throughout this prospectus, references to the fund apply to all of the index funds, unless otherwise noted. Dreyfus S&P 500 Index Fund The fund seeks to match the performance of the Standard & Poors ® 500 Composite Stock Price Index. To pursue this goal, the fund generally is fully invested in stocks included in the index and in futures whose performance is tied to the index. The fund attempts to have a correlation between its performance and that of the index of at least .95 before expenses. A correlation of 1.00 would mean that the fund and the index were perfectly correlated. The fund generally invests in all 500 stocks in the S&P 500 ® Index in proportion to their weighting in the index. The S&P 500 ® Index is an unmanaged index of 500 common stocks chosen to reflect the industries of the U.S. economy and is often considered a proxy for the stock market in general. Each stock is weighted by its float-adjusted market capitalization. As a result, larger companies generally have greater representation in the index than small companies. The fund may also use stock index futures as a substitute for the sale or purchase of securities. Dreyfus Midcap Index Fund The fund seeks to match the performance of the Standard & Poors MidCap 400 Index. To pursue this goal, the fund generally is fully invested in stocks included in the index and in futures whose performance is tied to the index. The fund attempts to have a correlation between its performance and that of the index of at least .95 before expenses. A correlation of 1.00 would mean that the fund and the index were perfectly correlated. The fund generally invests in all 400 stocks in the S&P MidCap 400 Index in proportion to their weighting in the index. The S&P MidCap 400 Index is an unmanaged index of 400 common stocks of medium-size companies with market capitalizations ranging between approximately $750 million and $3.3 billion, depending on index composition. Each stock is weighted by its float-adjusted market capitalization. As a result, larger companies generally have greater representation in the index than small companies. The fund may also use stock index futures as a substitute for the sale or purchase of securities. Dreyfus Smallcap Stock Index Fund The fund seeks to match the performance of the Standard & Poors SmallCap 600 Index. To pursue this goal, the fund invests in a representative sample of stocks included in the S&P SmallCap 600 Index, and in futures whose performance is tied to the index. 17 The fund attempts to have a correlation between its performance and that of the index of at least .95, before expenses. A correlation of 1.00 would mean that the fund and the index were perfectly correlated. The funds portfolio investments are selected by a sampling process based on market capitalization, industry representation and other means. Sampling is a statistical process used to select stocks so that the portfolio has investment characteristics that closely approximate those of the index. The fund expects to invest in approximately 500 or more of the stocks in the S&P SmallCap 600 Index. However, at times, the fund may be fully invested in all the stocks that comprise the index. Under these circumstances, the fund maintains approximately the same weighting for each stock as the index does. The S&P SmallCap 600 Index is an unmanaged index composed of 600 domestic stocks with market capitalizations ranging between approximately $200 million and $1 billion, depending on index composition. S&P weights each companys stock in the index by its market capitalization (i.e., the share price times the number of shares outstanding), adjusted by the number of available float shares (i.e., those shares available to public investors). This means that, generally, larger companies have greater representation in the index than small companies. The fund may also use stock index futures as a substitute for the sale or purchase of securities. Dreyfus International Stock Index Fund The fund seeks to match the performance of the Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE ® ). To pursue this goal, the fund generally is fully invested in stocks included in the MSCI EAFE Index, and in futures whose performance is tied to certain countries included in the index. The fund attempts to have a correlation between its performance and that of the index of at least .95, before expenses. A correlation of 1.00 would mean that the fund and the index were perfectly correlated. The fund generally invests in all stocks in the MSCI EAFE Index. The funds investments are selected to match the benchmark composition along individual name, country, and industry weighting, and other benchmark characteristics. Under these circumstances, the fund maintains approximately the same weighting for each stock as the index does. The MSCI EAFE Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the United States and Canada. As of December 2009, the MSCI EAFE Index consisted of the following 21 developed market country indices: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, and the United Kingdom. Each stock in the index is weighted by its float-adjusted market capitalization. This means that on average larger companies have greater representation in the index than small companies. The fund may invest in futures contracts whose performance is tied to the MSCI EAFE Index or local market indexes, such as the TOPIX, EuroStoxx 50, FTSE 100 or SPI 200, and may enter into foreign currency forward and futures contracts. These instruments are used primarily as a substitute for the sale or purchase of securities or to maintain the approximate currency exposure of the MSCI EAFE Index. Standard & Poors ® , S&P ® , Standard & Poors ® 500, S&P 500 ® , Standard & Poors MidCap 400 Index and Standard & Poors SmallCap 600 Index are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the fund. The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. 18 INVESTMENT RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Indexing strategy risk. The fund uses an indexing strategy. It does not attempt to manage market volatility, use defensive strategies or reduce the effects of any long-term periods of poor index performance. The correlation between fund and index performance may be affected by the funds expenses, changes in securities markets, changes in the composition of the index and the timing of purchases and redemptions of fund shares. Midsize company risk. Midsize companies carry additional risks because their earnings and revenues tend to be less predictable (and some companies may be experiencing significant losses) and their share prices more volatile than those of larger, more established companies. Smaller company risk. To the extent the fund invests in small and midsize companies, the fund will be subject to additional risks because the earnings and revenues of these companies tend to be less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the funds ability to sell these securities. These companies may have limited product lines, markets or financial resources, or may depend on a limited management group. Some of the funds investments will rise and fall based on investor perception rather than economic factors. Other investments are made in anticipation of future products, services or events whose delay or cancellation could cause the stock price to drop. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency exchange rates may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. 19 Derivatives risk. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk. Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument. The fund may be required to segregate liquid assets in connection with the purchase of derivative instruments. Securities lending risk. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of the loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or in exercising rights to the collateral. 20 MANAGEMENT The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $310 billion in 189 mutual fund portfolios. For the past fiscal year, each of Dreyfus S&P 500 Index Fund, Dreyfus Midcap Index Fund and Dreyfus Smallcap Stock Index Fund paid Dreyfus a management fee at the annual rate of 0.25% of the funds average daily net assets, and Dreyfus International Stock Index Fund paid Dreyfus a management fee at the annual rate of 0.35% of the funds daily net assets. A discussion regarding the basis for the boards approving the funds management agreements with Dreyfus is available in the funds semi-annual reports for the six-month period ended April 30, 2009. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $22.3 trillion in assets under custody and administration and $1.1 trillion in assets under management, and it services more than $12.0 trillion in outstanding debt. Additional information is available at www.bnymellon.com . The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Thomas Durante has been the primary portfolio manager of Dreyfus S&P 500 Index Fund, Dreyfus Midcap Index Fund and Dreyfus Smallcap Stock Index Fund since March 2000. Mr. Durante has been employed by Dreyfus since August 1982. He is also a portfolio manager with Mellon Capital Management Corporation (Mellon Capital), an affiliate of Dreyfus, and has been employed by Mellon Capital (and its predecessor) since January 2000. Richard A. Brown and Karen Q. Wong have been the co-primary portfolio managers of Dreyfus International Stock Index Fund since April 2007. Mr. Brown and Ms. Wong have been portfolio managers for Mellon Capital since 1995 and 2000, respectively. Mr. Brown and Ms. Wong have been dual employees of Dreyfus and Mellon Capital since April 2005. The funds Statement of Additional Information (SAI) provides additional portfolio manager information including compensation, other accounts managed and ownership of fund shares. 21 MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and for the other funds in the Dreyfus Family of Funds. Any Rule 12b-1 fees and shareholder services fees, as applicable, are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorships; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any fund managed by Dreyfus or its affiliates. 22 Shareholder Guide BUYING AND SELLING SHARES Valuing Shares You pay no sales charges to invest in shares of the fund. Your price for shares is the net asset value per share (NAV), which is generally calculated as of the close of trading on the New York Stock Exchange (usually 4:00 p.m. Eastern time) on days the exchange is open for regular business. Your order will be priced at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. When calculating NAVs, Dreyfus values equity investments on the basis of market quotations or official closing prices. Dreyfus generally values fixed income investments based on values supplied by an independent pricing service approved by the funds board. The pricing services procedures are reviewed under the general supervision of the board. If market quotations or prices from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the funds board. Fair value of investments may be determined by the funds board, its pricing committee or its valuation committee in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a securitys most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Funds that seek tax-exempt income are not recommended for purchase in IRAs or other qualified retirement plans. Foreign securities held by a fund may trade on days when the fund does not calculate its NAV and thus may affect the funds NAV on days when investors have no access to the fund. Investments in certain types of thinly traded securities may provide short-term traders arbitrage opportunities. For example, arbitrage opportunities may exist when trading in a portfolio security or securities is halted and does not resume, or the market on which such securities are traded closes before the fund calculates its NAV. If short-term investors of the fund were able to take advantage of these arbitrage opportunities, they could dilute the NAV of fund shares held by long-term investors. Portfolio valuation policies can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that such valuation policies will prevent dilution of the funds NAV by short-term traders. While the fund has a policy regarding frequent trading, it too may not be completely effective to prevent short-term NAV arbitrage trading, particularly in regard to omnibus accounts. Please see Shareholder Guide  Buying and Selling Shares  General Policies for further information about the funds frequent trading policy. Investor shares of the fund impose a .25% Rule 12b-1 fee. A Rule 12b-1 fee is paid for distribution and shareholder service. Because this fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. 23 How to Buy Shares By Mail  Regular Accounts. To open a regular account, complete an application and mail it, together with a check payable to The Dreyfus Family of Funds, to: The Dreyfus Family of Funds P.O. Box 55299 Boston, MA 02205-8502 To purchase additional shares in a regular account, mail a check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to: The Dreyfus Family of Funds P.O. Box 105 Newark, NJ 07101-0105 By Mail IRA Accounts. To open an IRA account or make additional investments in an IRA account, be sure to specify the fund name and the year for which the contribution is being made. When opening a new account include a completed IRA application, and when making additional investments include an investment slip. Make checks payable to The Dreyfus Family of Funds, and mail to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 Electronic Check or Wire. To purchase shares in a regular or IRA account by wire or electronic check, please call 1-800-645-6561 (outside the U.S. 516-794-5452) for more information. Dreyfus TeleTransfer. To purchase additional shares in a regular or IRA account by Dreyfus TeleTransfer, which will transfer money from a pre-designated bank account, request the account service on your application. Call us at 1-800-645-6561 (outside the U.S. 516-794-5452) or visit www.dreyfus.com to request your transaction. Automatically. You may purchase additional shares in a regular or IRA account by selecting one of Dreyfus automatic investment services made available to the fund on your account application or service application. See Services for Fund Investors. In Person. Visit a Dreyfus Financial Center. Please call us for locations. The minimum initial and subsequent investment for regular accounts is $2,500 and $100, respectively. The minimum initial investment for IRAs is $750, with no minimum subsequent investment. The minimum initial investment for educational savings accounts is $500, with no minimum subsequent investment. Investments made through Dreyfus TeleTransfer are subject to a $100 minimum and a $150,000 maximum. All investments must be in U.S. dollars. Third-party checks, cash, travelers checks or money orders will not be accepted. You may be charged a fee for any check that does not clear. 24 How to Sell Shares You may sell (redeem) shares at any time. Your shares will be sold at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. Any certificates representing fund shares being sold must be returned with your redemption request. Your order will be processed promptly and you will generally receive the proceeds within a week. Before selling shares recently purchased by check, Dreyfus TeleTransfer or Automatic Asset Builder, please note that: if you send a written request to sell such shares, the fund may delay sending the proceeds for up to eight business days following the purchase of those shares the fund will not process wire, telephone, online or Dreyfus TeleTransfer redemption requests for up to eight business days following the purchase of those shares By Mail  Regular Account. To redeem shares of a regular account by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the dollar amount to be redeemed and how and where to send the proceeds. Mail your request to: The Dreyfus Family of Funds P.O. Box 55263 Boston, MA 02205-5263 By Mail IRA Accounts. To redeem shares of an IRA account by mail, send a letter of instruction that includes all of the same information for regular accounts and indicate whether the distribution is qualified or premature and whether the 10% TEFRA should be withheld. Mail your request to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 A signature guarantee is required for some written sell orders. These include: amounts of $10,000 or more on accounts whose address has been changed within the last 30 days requests to send the proceeds to a different payee or address amounts of $100,000 or more A signature guarantee helps protect against fraud. You can obtain one from most banks or securities dealers, but not from a notary public. For joint accounts, each signature must be guaranteed. Please call to ensure that your signature guarantee will be processed correctly. Telephone or Online. To sell shares in a regular account, call Dreyfus at 1-800-645-6561 (outside the U.S. 516-794-5452) or visit www.dreyfus.com to request your transaction. A check will be mailed to your address of record or you may request a wire or electronic check (Dreyfus TeleTransfer). For wires or Dreyfus TeleTransfer, be sure that the fund has your bank account information on file. Proceeds will be wired or sent by electronic check to your bank account. 25 You may request that redemption proceeds be paid by check and mailed to your address of record (maximum $250,000 per day). You may request that redemption proceeds be sent to your bank by wire (minimum $1,000/maximum $20,000 per day) or by Dreyfus TeleTransfer (minimum $500/maximum $20,000 per day). Holders of jointly registered fund or bank accounts may redeem by wire or through Dreyfus TeleTransfer up to $500,000 within any 30-day period. Automatically. You may sell shares in a regular account by calling 1-800-645-6561 (outside the U.S. 516-794-5452) for instructions to establish the Dreyfus Automatic Withdrawal Plan. You may sell shares in an IRA account by calling the above number for instructions on the Systematic Withdrawal Plan. In Person. Visit a Dreyfus Financial Center. Please call us for locations. General Policies Unless you decline teleservice privileges on your application, the funds transfer agent is authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the transfer agent to be genuine. You may be responsible for any fraudulent telephone or online order as long as the funds transfer agent takes reasonable measures to confirm that instructions are genuine. If you invest through a financial intermediary (rather than directly with the distributor), the policies and fees may be different than those described herein. Banks, brokers, 401(k) plans, financial advisers and financial supermarkets may charge transaction fees and may set different minimum investments or limitations on buying or selling shares. Please consult your financial representative or the SAI. The fund is designed for long-term investors. Frequent purchases, redemptions and exchanges may disrupt portfolio management strategies and harm fund performance by diluting the value of fund shares and increasing brokerage and administrative costs. As a result, Dreyfus and the funds board have adopted a policy of discouraging excessive trading, short-term market timing and other abusive trading practices (frequent trading) that could adversely affect the fund or its operations. Dreyfus and the fund will not enter into arrangements with any person or group to permit frequent trading. The fund also reserves the right to: change or discontinue its exchange privilege, or temporarily suspend the privilege during unusual market conditions change its minimum or maximum investment amounts delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) redeem in kind, or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the funds assets) refuse any purchase or exchange request, including those from any individual or group who, in Dreyfus view, is likely to engage in frequent trading More than four roundtrips within a rolling 12-month period generally is considered to be frequent trading. A roundtrip consists of an investment that is substantially liquidated within 60 days. Based on the facts and circumstances of the trades, the fund may also view as frequent trading a pattern of investments that are partially liquidated within 60 days. Transactions made through Automatic Investment Plans, Automatic Withdrawal Plans, Dreyfus Auto-Exchange Privileges, automatic non-discretionary rebalancing programs, and minimum required retirement distributions generally are not considered to be frequent trading. For employer-sponsored benefit plans, generally only participant-initiated exchange transactions are subject to the roundtrip limit. 26 Dreyfus monitors selected transactions to identify frequent trading. When its surveillance systems identify multiple roundtrips, Dreyfus evaluates trading activity in the account for evidence of frequent trading. Dreyfus considers the investors trading history in other accounts under common ownership or control, in other Dreyfus Funds and BNY Mellon Funds, and if known, in nonaffiliated mutual funds and accounts under common control. These evaluations involve judgments that are inherently subjective, and while Dreyfus seeks to apply the policy and procedures uniformly, it is possible that similar transactions may be treated differently. In all instances, Dreyfus seeks to make these judgments to the best of its abilities in a manner that it believes is consistent with shareholder interests. If Dreyfus concludes the account is likely to engage in frequent trading, Dreyfus may cancel or revoke the purchase or exchange on the following business day. Dreyfus may also temporarily or permanently bar such investors future purchases into the fund in lieu of, or in addition to, canceling or revoking the trade. At its discretion, Dreyfus may apply these restrictions across all accounts under common ownership, control or perceived affiliation. Fund shares often are held through omnibus accounts maintained by financial intermediaries, such as brokers and retirement plan administrators, where the holdings of multiple shareholders, such as all the clients of a particular broker, are aggregated. Dreyfus ability to monitor the trading activity of investors whose shares are held in omnibus accounts is limited. However, the agreements between the distributor and financial intermediaries include obligations to comply with the terms of this prospectus and to provide Dreyfus, upon request, with information concerning the trading activity of investors whose shares are held in omnibus accounts. If Dreyfus determines that any such investor has engaged in frequent trading of fund shares, Dreyfus may require the intermediary to restrict or prohibit future purchases or exchanges of fund shares by that investor. Certain retirement plans and intermediaries that maintain omnibus accounts with the fund may have developed policies designed to control frequent trading that may differ from the funds policy. At its sole discretion, the fund may permit such intermediaries to apply their own frequent trading policy. If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor), please contact the intermediary for information on the frequent trading policies applicable to your account. To the extent that the fund significantly invests in foreign securities traded on markets that close before the fund calculates its NAV, events that influence the value of these foreign securities may occur after the close of these foreign markets and before the fund calculates its NAV. As a result, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these foreign securities at the time the fund calculates its NAV (referred to as price arbitrage). This type of frequent trading may dilute the value of fund shares held by other shareholders. Dreyfus has adopted procedures designed to adjust closing market prices of foreign equity securities under certain circumstances to reflect what it believes to be their fair value. To the extent that the fund significantly invests in thinly traded securities, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these securities (referred to as price arbitrage). Any such frequent trading strategies may interfere with efficient management of the funds portfolio to a greater degree than funds that invest in highly liquid securities, in part because the fund may have difficulty selling these portfolio securities at advantageous times or prices to satisfy large and/or frequent redemption requests. Any successful price arbitrage may also cause dilution in the value of fund shares held by other shareholders. Although the funds frequent trading and fair valuation policies and procedures are designed to discourage market timing and excessive trading, none of these tools alone, nor all of them together, completely eliminates the potential for frequent trading. Small Account Policy If your account falls below $500, the fund may ask you to increase your balance. If it is still below $500 after 45 days, the fund may close your account and send you the proceeds. 27 Redemption Fee (Dreyfus International Stock Index Fund only) Frequent trading can disrupt the funds investment program and create additional costs for long term shareholders. For these reasons, the fund assesses a 2% fee on redemptions (including exchanges) of fund shares held for less than 60 days. The redemption fee is paid directly to the fund and is designed to offset brokerage commissions, market impact, and other costs associated with frequent trading. Subject to the exceptions described below, you will be subject to the fee, whether you are holding shares directly in your name or indirectly through an intermediary, such as a broker, bank, investment adviser, record keeper for retirement plan participants, or any other third party. If you hold your shares through an intermediarys omnibus account, the intermediary is responsible for imposing the fee and remitting the fee to the fund. The fund will use the first-in, first-out method to determine the holding period for the shares sold. Under this method, shares held the longest will be redeemed or exchanged first. The holding period commences on the day after your purchase order is effective. The fund will not assess a redemption fee on fund shares (1) redeemed through automatic withdrawal plans or automatic exchange plans; (2) redeemed through certain comprehensive fee programs, such as wrap fee accounts and automated rebalancing or asset allocation programs offered by financial intermediaries (including those sponsored by Dreyfus or its affiliates); (3) acquired by the reinvestment of fund dividends or capital gain distributions; (4) redeemed by the fund (e.g., for failure to meet account minimums or to cover various fees); (5) purchased or redeemed by rollover, transfers and changes of account registration, provided that the investment remains in the fund; (6) purchased by other mutual funds, if approved by the fund; (7) held in accounts in which there are legal or contractual restrictions on the imposition of a redemption fee as determined by the fund in its sole discretion; (8) redeemed as a result of death, disability or a Qualified Domestic Relations Order; (9) redeemed from Coverdell Education Savings Accounts to pay qualified education expenses; (10) redeemed from 529 Plans; and (11) converted from one share class to another in the fund. In addition, the fund will not impose redemption fees on certain types of retirement plan transactions processed through a participant recordkeeping system supported by Dreyfus or through third party record keepers. These transactions include: (1) redemptions of shares purchased with new contributions to the plan, such as payroll contributions, excess contributions, and loan repayments; (2) shares redeemed for withdrawals and distributions, such as minimum required distributions, systematic withdrawal programs, and lump sum distributions; (3) redemptions by plan participants of investments made on their behalf into Qualified Default Investment Alternatives (QDIAs); (4) shares redeemed by participation in automated account rebalancing programs or other systematic participant investment advice programs approved by the plan sponsor; (5) shares purchased or redeemed as a result of plan sponsor decisions, such as changes in investment options and plan termination or merger; (6) shares redeemed for loans, or following a hardship specified in the retirement plan documents; and (7) forfeitures or redemptions in connection with a participants termination of employment. The fund may waive redemption fees for certain retirement plans that have implemented automated processes or other procedures to prevent frequent trading. Such waivers require the written approval of the fund. The fund reserves the right to withdraw waivers in its sole discretion without notice if the fund determines that an account is engaging in frequent trading or other activities detrimental to the fund. If you hold your shares through a financial intermediary that does not process your share transactions in an omnibus account, the intermediary is responsible for providing Dreyfus with the information necessary to enable you to receive any redemption fee waivers to which you may be entitled. While the fund seeks to apply its redemption fee policy to all accounts, the fund cannot assure that all intermediaries will properly assess the fees in omnibus accounts. In addition, due to operational 28 limitations or restrictions, retirement plans and intermediaries that maintain omnibus accounts with the fund may calculate redemption fees differently than the fund. If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor), please contact the intermediary for more information on any differences in how the redemption fee may be applied to your investment in the fund. 29 DISTRIBUTIONS AND TAXES The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. The fund also realizes capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. The fund normally pays dividends and capital gain distributions annually. Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund otherwise.There are no fees or sales charges on reinvestments. Distributions paid by the fund are subject to federal income tax, and may also be subject to state or local taxes (unless you are investing through a tax-advantaged retirement account). For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to you as ordinary income. Other fund distributions, including dividends from U.S. companies and certain foreign companies and distributions of long-term capital gains, generally are taxable to you as qualified dividends and capital gains, respectively. High portfolio turnover and more volatile markets can result in significant taxable distributions to shareholders, regardless of whether their shares have increased in value. The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. If you buy shares of a fund when the fund has realized but not yet distributed income or capital gains, you will be buying a dividend by paying the full price for the shares and then receiving a portion back in the form of a taxable distribution. Your sale of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive when you sell them. The tax status of your distributions will be detailed in your annual tax statement from the fund. Because everyones tax situation is unique, please consult your tax adviser before investing. 30 SERVICES FOR FUND INVESTORS Automatic services Buying or selling shares automatically is easy with the services described below. With each service, you select a schedule and amount, subject to certain restrictions. If you purchase shares through a third party, the third party may impose different restrictions on these services and privileges, or may not make them available at all. For information, call your financial representative or 1-800-645-6561. Dreyfus Automatic Asset Builder® permits you to purchase fund shares (minimum of $100 and maximum of $150,000 per transaction) at regular intervals selected by you. Fund shares are purchased by transferring funds from the bank account designated by you. Dreyfus Payroll Savings Plan permits you to purchase fund shares (minimum of $100 per transaction) automatically through a payroll deduction. Dreyfus Government Direct Deposit permits you to purchase fund shares (minimum of $100 and maximum of $50,000 per transaction) automatically from your federal employment, Social Security or other regular federal government check. Dreyfus Dividend Sweep permits you to automatically reinvest dividends and distributions from the fund into another Dreyfus Fund (not available for IRAs). Dreyfus Auto-Exchange Privilege permits you to exchange at regular intervals your fund shares for shares of other Dreyfus Funds. Dreyfus Automatic Withdrawal Plan permits you to make withdrawals (minimum of $50) on a monthly or quarterly basis, provided your account balance is at least $5,000. Any CDSC will be waived, as long as the amount of any withdrawal does not exceed on an annual basis 12% of the greater of the account value at the time of the first withdrawal under the plan, or at the time of the subsequent withdrawal. Exchange privilege Generally, you can exchange shares worth $500 or more (no minimum for retirement accounts) into other Dreyfus Funds. You can request your exchange by contacting your financial representative. Be sure to read the current prospectus for any fund into which you are exchanging before investing. Any new account established through an exchange generally will have the same privileges as your original account (as long as they are available). There is currently no fee for exchanges, although you may be charged a sales load when exchanging into any fund that has one. See the SAI for more information regarding exchanges. Dreyfus TeleTransfer privilege To move money between your bank account and your Dreyfus Fund account with a phone call or online, use the Dreyfus TeleTransfer privilege. You can set up Dreyfus TeleTransfer on your account by providing bank account information and following the instructions on your application, or contacting your financial representative. Shares held in an IRA or Education Savings Account may not be redeemed through the Dreyfus TeleTransfer privilege. Account Statements Every Dreyfus Fund investor automatically receives regular account statements. You will also be sent a yearly statement detailing the tax characteristics of any dividends and distributions you have received. Dreyfus Express® voice-activated account access You can easily manage your Dreyfus accounts , check your account balances, purchase fund shares, transfer money between your Dreyfus Funds, get price and yield information, and much more, by calling 1-800-645-6561 . Certain requests require the services of a representative. 31 Retirement Plans Dreyfus offers a variety of retirement plans , including traditional and Roth IRAs, and Education Savings Accounts. Heres where you call for information: For traditional, rollover and Roth IRAs, and Education Savings Accounts, call 1-800-645-6561 For SEP-IRAs, Keogh accounts, 401(k) and 403(b) accounts, call 1-800-358-0910 Dreyfus Financial Centers A full array of investment services and products are offered at Dreyfus Financial Centers. This includes information on mutual funds, brokerage services, tax-advantaged products and retirements planning. Experienced financial advisers can help you make informed choices and provide you with personalized attention in handling account transactions. The Financial Centers also offer informative seminars and events. To find out whether a Financial Center is near you, call 1-800-645-6561 . 32 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of the funds shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The financial highlights for the fiscal years ended October 31, 2007, 2008 and 2009 have been audited by Ernst & Young LLP, an independent registered public accounting firm, whose report, along with the funds financial statements, is included in the annual report, which is available upon request. Information for each of the fiscal years ended through October 31, 2006 was audited by the funds former independent registered public accounting firm. Year Ended October 31, Dreyfus S&P 500 Index Fund 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 27.66 44.18 40.57 35.50 33.30 Investment Operations: Investment incomenet a .53 .66 .61 .54 .56 Net realized and unrealized gain (loss) on investments 1.93 (16.51) 4.90 5.01 2.16 Total from Investment Operations 2.46 (15.85) 5.51 5.55 2.72 Distributions: Dividends from investment income-net (.67) (.67) (.56) (.48) (.52) Dividends from net realized gain on investments - - (1.34) - - Total Distributions (.67) (.67) (1.90) (.48) (.52) Net asset value, end of period 29.45 27.66 44.18 40.57 35.50 Total Return (%) 9.42 (36.38) 14.05 15.79 8.20 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .50 .50 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 2.06 1.77 1.47 1.45 1.60 Portfolio Turnover Rate 4.36 4.95 4.71 5.04 7.24 Net Assets, end of period ($ x 1,000) 2,238,885 2,090,178 3,735,372 3,656,990 3,310,961 a Based on average shares outstanding at each month end. 33 Year Ended October 31, Dreyfus Midcap Index Fund 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 18.95 33.19 29.91 27.81 24.55 Investment Operations: Investment incomenet a .26 .31 .38 .28 .28 Net realized and unrealized gain (loss) on investments 2.73 (11.42) 4.36 3.23 3.87 Total from Investment Operations 2.99 (11.11) 4.74 3.51 4.15 Distributions: Dividends from investment income-net (.32) (.35) (.28) (.26) (.16) Dividends from net realized gain on investments (.96) (2.78) (1.18) (1.15) (.73) Total Distributions (1.28) (3.13) (1.46) (1.41) (.89) Net asset value, end of period 20.66 18.95 33.19 29.91 27.81 Total Return (%) 17.89 (36.64) 16.45 12.95 17.14 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .50 .50 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.45 1.16 1.20 .95 1.04 Portfolio Turnover Rate 21.72 24.48 22.53 16.05 19.54 Net Assets, end of period ($ x 1,000) 1,758,165 1,581,926 2,491,415 2,270,969 2,059,222 a Based on average shares outstanding at each month end. 34 Year Ended October 31, Dreyfus Smallcap Stock Index Fund 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.71 25.45 23.93 21.06 18.91 Investment Operations: Investment incomenet a .15 .22 .15 .12 .11 Net realized and unrealized gain (loss) on investments .45 (7.85) 2.45 3.11 2.68 Total from Investment Operations .60 (7.63) 2.60 3.23 2.79 Distributions: Dividends from investment income-net (.23) (.15) (.12) (.11) (.10) Dividends from net realized gain on investments (1.04) (1.96) (.96) (.25) (.54) Total Distributions (1.27) (2.11) (1.08) (.36) (.64) Net asset value, end of period 15.04 15.71 25.45 23.93 21.06 Total Return (%) 5.43 (32.21) 11.15 15.53 14.88 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .50 .50 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.11 1.09 .60 .52 .55 Portfolio Turnover Rate 25.48 31.84 25.08 25.05 13.64 Net Assets, end of period ($ x 1,000) 804,184 734,645 998,016 888,354 724,909 a Based on average shares outstanding at each month end. 35 Year Ended October 31, Dreyfus International Stock Index Fund 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.51 21.98 18.03 14.47 12.57 Investment Operations: Investment incomenet a .30 .49 .43 .38 .29 Net realized and unrealized gain (loss) on investments 2.51 (10.47) 3.90 3.45 1.88 Total from Investment Operations 2.81 (9.98) 4.33 3.83 2.17 Distributions: Dividends from investment income-net (.25) (.49) (.38) (.27) (.27) Dividends from net realized gain on investments (.02) - Total Distributions (.27) (.49) (.38) (.27) (.27) Net asset value, end of period 14.05 11.51 21.98 18.03 14.47 Total Return (%) 25.13 (46.37) 24.40 26.83 17.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 .61 .61 .60 .60 Ratio of net expenses to average net assets .60 .60 .60 .60 .60 Ratio of net investment income to average net assets 2.53 2.72 2.20 2.30 2.07 Portfolio Turnover Rate 17.26 7.17 3.31 4.12 3.46 Net Assets, end of period ($ x 1,000) 547,282 326,931 561,653 355,608 200,674 a Based on average shares outstanding at each month end. 36 NOTES 37 For More Information Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund Dreyfus Midcap Index Fund, Inc. SEC file number: 811-6325 Dreyfus International Stock Index Fund Each a Series of Dreyfus Index Funds, Inc . SEC file number: 811-5883 More information on this fund is available free upon request, including the following: Annual/Semiannual Report Describes the funds performance, lists portfolio holdings and contains a letter from the funds manager discussing recent market conditions, economic trends and fund strategies that significantly affected the funds performance during the last fiscal year.The funds most recent annual and semiannual reports are available at www.dreyfus.com . Statement of Additional Information (SAI) Provides more details about the fund and its policies. A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC). The SAI is incorporated by reference (is legally considered part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com under Mutual Fund Center  Dreyfus Mutual Funds  Mutual Fund Total Holdings. Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter. Dreyfus money market funds generally disclose their complete schedule of holdings daily. The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the funds policies and procedures with respect to the disclosure of the funds portfolio securities is available in the funds SAI. To obtain information: By telephone Call 1-800-645-6561 By mail Write to: The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY 11556-0144 By E-mail Send your request to info@dreyfus.com On the Internet Certain fund documents can be viewed online or downloaded from: SEC http://www.sec.gov Dreyfus http://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SECs Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SECs Public Reference Section, Washington, DC 20549-0102. © 2ecurities Corporation INDXP0310 DREYFUS INDEX FUNDS, INC DREYFUS S&P DREYFUS SMALLCAP STOCK INDEX FUND DREYFUS INTERNATIONAL STOCK INDEX FUND DREYFUS MIDCAP INDEX FUND, INC. STATEMENT OF ADDITIONAL INFORMATION MARCH 1, 2010 This Statement of Additional Information, which is not a prospectus, supplements and should be read in conjunction with the current combined Prospectus of the funds named above (each, a Fund and, collectively, the Funds), dated March 1, 2010, as the prospectus may be revised from time to time. Dreyfus S&P 500 Index Fund, Dreyfus Smallcap Stock Index Fund and Dreyfus International Stock Index Fund are series of Dreyfus Index Funds, Inc., an open-end management investment company, and Dreyfus Midcap Index Fund, Inc. is a separate open-end management investment company. To obtain a copy of the Funds Prospectus, please call your financial adviser, write to the Funds at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call one of the following numbers: Call Toll Free 1-800-645-6561 In New York City Call 1-718-895-1206 Outside the U.S. Call 516-794-5452 The most recent Annual Report and Semi-Annual Report to Shareholders of each Fund are separate documents supplied with this Statement of Additional Information, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the Annual Report are incorporated by reference into this Statement of Additional Information. When requesting a copy of this Statement of Additional Information, you will receive the report(s) for the Fund(s) in which you are a shareholder. Each Fund is a separate investment portfolio with operations and results that are unrelated to those of each other Fund. This combined Statement of Additional Information has been provided for your convenience to provide you with the opportunity to consider four investment choices in one document. TABLE OF CONTENTS Page Description of the Funds B-3 Management of the Funds B-15 Management Arrangements B-21 How to Buy Shares B-29 Shareholder Services Plan B-31 How to Redeem Shares B-31 Shareholder Services B-34 Determination of Net Asset Value B-37 Dividends, Distributions and Taxes B-38 Portfolio Transactions B-41 Summary of the Proxy Voting Policy, Procedures and Guidelines of The Dreyfus Family of Funds B-46 Information About the Funds B-48 Counsel and Independent Registered Public Accounting Firm B-52 Appendix B-53 DESCRIPTION OF THE FUNDS Dreyfus Index Funds, Inc., comprised of Dreyfus S&P 500 Index Fund, Dreyfus Smallcap Stock Index Fund and Dreyfus International Stock Index Fund, is a Maryland corporation formed on October 6, 1989. Dreyfus Midcap Index Fund, Inc. is a Maryland corporation formed on June 6, 1991. Each Fund is an open-end management investment company, known as a mutual fund. Each of Dreyfus Index Funds, Inc. and Dreyfus Midcap Index Fund, Inc. may be referred to herein as a Company. The Dreyfus Corporation (the Manager or Dreyfus) serves as each Funds investment adviser. MBSC Securities Corporation (the Distributor) is the distributor of each Funds shares. Certain Portfolio Securities The following information supplements and should be read in conjunction with the Funds Prospectus. When a Fund has cash reserves, the Fund may invest in the securities described below. U.S. Government Securities . (All Funds) Each fund may invest in securities issued or guaranteed by the U.S. Government or its agencies or instrumentalities include U.S. Treasury securities that differ in their interest rates, maturities and times of issuance. Some obligations issued or guaranteed by U.S. Government agencies and instrumentalities are supported by the full faith and credit of the U.S. Treasury; others by the right of the issuer to borrow from the Treasury; others by discretionary authority of the U.S. Government to purchase certain obligations from the agency or instrumentality; and others only by the credit of the agency or instrumentality. These securities bear fixed, floating or variable rates of interest. While the U.S. Government provides financial support for such U.S. Government-sponsored agencies and instrumentalities, no assurance can be given that it will always do so since it is not so obligated by law. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to timely payment of interest and principal when held to maturity. Neither the market value of such securities nor the Funds share price is guaranteed. Repurchase Agreements . (All Funds) Each Fund may enter into repurchase agreements. In a repurchase agreement, a Fund buys, and the seller agrees to repurchase, a security at a mutually agreed upon time and price (usually within seven days). The repurchase agreement thereby determines the yield during the purchasers holding period, while the sellers obligation to repurchase is secured by the value of the underlying security. The Funds custodian or sub-custodian will have custody of, and will hold in a segregated account, securities acquired by a Fund under a repurchase agreement. Repurchase agreements are considered by the staff of the Securities and Exchange Commission (the SEC) to be loans by the Fund that enters into them. Repurchase agreements could involve risks in the event of a default or insolvency of the other party to the agreement, including possible delays or restrictions upon the Funds ability to dispose of the underlying securities. In an attempt to reduce the risk of incurring a loss on a repurchase agreement, each Fund will require that additional securities be deposited with it if the value of the securities purchased should decrease below resale price. The Funds may enter into repurchase agreements with certain banks and non-bank dealers. Bank Obligations . (All Funds) Each Fund may purchase certificates of deposit, time deposits, bankers acceptances and other short-term obligations issued by domestic banks, foreign subsidiaries or foreign branches of domestic banks, domestic and foreign branches of foreign banks, domestic savings and loan associations and other banking institutions. With respect to such securities issued by foreign subsidiaries or foreign branches of domestic banks, and domestic and foreign branches of foreign banks, the Fund may be subject to additional investment risks that are different in some respects from those incurred by a fund which invests only in debt obligations of U.S. domestic issuers. Certificates of deposit are negotiable certificates evidencing the obligation of a bank to repay funds deposited with it for a specified period of time. Time deposits are non-negotiable deposits maintained in a banking institution for a specified period of time (in no event longer than seven days) at a stated interest rate. Bankers acceptances are credit instruments evidencing the obligation of a bank to pay a draft drawn on it by a customer. These instruments reflect the obligation both of the bank and the drawer to pay the face amount of the instruments upon maturity. The other short-term obligations may include uninsured, direct obligations bearing fixed, floating or variable interest rates. Commercial Paper . (All Funds) Each Fund may purchase commercial paper consisting of short-term, unsecured promissory notes issued to finance short-term credit needs. The commercial paper purchased by a Fund will consist only of direct obligations which, at the time of their purchase, are (a) rated at least Prime-1 by Moodys Investors Service, Inc. (Moodys) or A-1 by Standard & Poors Ratings Services (S&P), (b) issued by companies having an outstanding unsecured debt issue currently rated at least Aa by Moodys or at least AA- by S&P, or (c) if unrated, determined by the Manager to be of comparable quality to those rated obligations which may be purchased by the Fund. Investment Companies. (All Funds). Each Fund may invest in securities issued by other investment companies. Under the Investment Company Act of 1940, as amended (the 1940 Act), each Funds investment in such securities, subject to certain exceptions, currently is limited to (i) 3% of the total voting stock of any one investment company, (ii) 5% of the Funds total assets with respect to any one investment company and (iii) 10% of the Funds total assets in the aggregate. As a shareholder of another investment company, the Fund would bear, along with other shareholders, its pro rata portion of the other investment companys expenses, including advisory fees. These expenses would be in addition to the advisory fees and other expenses that the Fund bears directly in connection with its own operations. Each Fund also may invest its uninvested cash reserves or cash it receives as collateral from borrowers of its portfolio securities in connection with the Funds securities lending program in shares of one or more money market funds advised by the Manager. Such investments will not be subject to the limitations described above. See Lending Portfolio Securities. Investment Techniques The following information supplements and should be read in conjunction with the Funds Prospectus. General . Each Fund is managed by determining which stocks are to be purchased or sold to match, to the extent feasible, the investment characteristics of its respective benchmark Index. Each Fund will attempt to achieve a correlation between its performance and that of the Funds Index, in both rising and falling markets, of at least 0.95, without taking into account expenses. A correlation of 1.00 would indicate perfect correlation, which would be achieved when the Funds net asset value, including the value of its dividends and capital gain distributions, increases or decreases in exact proportion to changes in the Index. Each Funds ability to correlate its performance with that of its Index, however, may be affected by, among other things, changes in securities markets, the manner in which the total return of the Funds benchmark Index is calculated, the size of the Funds portfolio, the amount of cash or cash equivalents held in the Funds portfolio, and the timing, frequency and size of shareholder purchases and redemptions. Each Fund will use cash flows from shareholder purchase and redemption activity to maintain, to the extent feasible, the similarity of its portfolio to the securities comprising the Funds benchmark Index. Inclusion of a security in an Index in no way implies an opinion by the sponsor of the Index as to its attractiveness as an investment. In the future, subject to the approval of the relevant Funds shareholders, a Fund may select a different index if such a standard of comparison is deemed to be more representative of the performance of the securities the Fund seeks to match. None of the Funds is sponsored, endorsed, sold or promoted by the sponsor of its respective Index. Dreyfus Smallcap Stock Index Fund may not hold all of the issues that comprise its Index because of the costs involved and the illiquidity of certain securities which comprise such Index. Instead, Dreyfus Smallcap Stock Index Fund will attempt to hold a representative sample of the securities in its Index so that, in the aggregate, the investment characteristics of the Funds portfolio resemble those of its Index. The stocks to be included in Funds portfolio will be selected using a statistical process known as sampling. This process will be used to select stocks so that the market capitalizations, industry weightings, dividend yield, and beta closely approximate those of the Index. The sampling techniques utilized by Dreyfus Smallcap Stock Index Fund are expected to be an effective means of substantially duplicating the investment performance of the Index; however, the Dreyfus Smallcap Stock Index Fund is not expected to track its benchmark Index with the same degree of accuracy that complete replication of the Index would have provided. Over time, the portfolio composition will be altered (or rebalanced) to reflect changes in the composition of the Index. Borrowing Money . (All Funds) Each of Dreyfus Smallcap Stock Index Fund and Dreyfus International Stock Index Fund is permitted to borrow to the extent permitted under the 1940 Act, which permits an investment company to borrow an amount up to 33-1/3% of the value of its total assets. Each of Dreyfus Smallcap Stock Index Fund and Dreyfus International Stock Index Fund currently intends to, and each of Dreyfus S&P 500 Index Fund and Dreyfus Midcap Index Fund, Inc. may, borrow money only for temporary or emergency (not leveraging) purposes, in an amount up to 15% of the value of its total assets (including the amount borrowed) valued at the lesser of cost or market, less liabilities (not including the amount borrowed) at the time the borrowing is made. While such borrowings exceed 5% of the value of a Funds total assets, the Fund will not make any additional investments. Lending Portfolio Securities . (All Funds) Each Fund may lend securities from its portfolio to brokers, dealers and other financial institutions needing to borrow securities to complete certain transactions. In connection with such loans, the Fund remains the owner of the loaned securities and continues to be entitled to payments in amounts equal to the interest, dividends or other distributions payable on the loaned securities. The Fund also has the right to terminate a loan at any time. The Fund may call the loan to vote proxies if a material issue affecting the Funds investment is to be voted upon. Loans of portfolio securities may not exceed 33-1/3% of the value of the Funds total assets (including the value of all assets received as collateral for the loan). The Fund will receive collateral consisting of cash, U.S. Government securities or irrevocable letters of credit which will be maintained at all times in an amount equal to at least 100% of the current market value of the loaned securities. If the collateral consists of a letter of credit or securities, the borrower will pay the Fund a loan premium fee. If the collateral consists of cash, the Fund will reinvest the cash and pay the borrower a pre-negotiated fee or rebate from any return earned on the investment. The Fund may participate in a securities lending program operated by The Bank of New York Mellon, as lending agent (the Lending Agent). The Lending Agent will receive a percentage of the total earnings of the Fund derived from lending its portfolio securities. Should the borrower of the securities fail financially, the Fund may experience delays in recovering the loaned securities or exercising its rights in the collateral. Loans are made only to borrowers that are deemed by the Manager to be of good financial standing. In a loan transaction, the Fund will also bear the risk of any decline in value of securities acquired with cash collateral. A Fund will minimize this risk by limiting the investment of cash collateral to money market funds advised by the Manager, repurchase agreements or other high quality instruments with short maturities. Derivatives . (All Funds) Each Fund may invest in, or enter into, derivatives, such as stock index futures and, with respect to Dreyfus International Stock Index Fund, foreign currency forward contracts and foreign currency futures, in anticipation of taking a market position when, in the opinion of the Manager, available cash balances do not permit an economically efficient trade in the cash market, to hedge dividend accruals or to meet liquidity needs. Derivatives can be volatile and involve various types and degrees of risk, depending upon the characteristics of the particular derivative and the portfolio as a whole. Derivatives permit a Fund to increase or decrease the level of risk, or change the character of the risk, to which its portfolio is exposed in much the same way as the Fund can increase or decrease the level of risk, or change the character of the risk, of its portfolio by making investments in specific securities. However, derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in derivatives could have a large potential impact on the Funds performance. If a Fund invests in derivatives at inopportune times or judges market conditions incorrectly, such investments may lower the Funds return or result in a loss. A Fund also could experience losses if its derivatives were poorly correlated with its other investments, or if the Fund were unable to liquidate its position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. Derivatives may be purchased on established exchanges or through privately negotiated transactions referred to as over-the-counter derivatives. Exchange-traded derivatives generally are guaranteed by the clearing agency that is the issuer or counterparty to such derivatives. This guarantee usually is supported by a daily variation margin system operated by the clearing agency in order to reduce overall credit risk. As a result, unless the clearing agency defaults, there is relatively little counterparty credit risk associated with derivatives purchased on an exchange. In contrast, no clearing agency guarantees over-the-counter derivatives. Therefore, each party to an over-the-counter derivative bears the risk that the counterparty will default. Accordingly, the Manager will consider the creditworthiness of counterparties to over-the-counter derivatives in the same manner as it would review the credit quality of a security to be purchased by a Fund. Over-the-counter derivatives are less liquid than exchange-traded derivatives since the other party to the transaction may be the only investor with sufficient understanding of the derivative to be interested in bidding for it. Some derivatives the Funds may use may involve economic leverage, which may increase the volatility of these instruments as they may increase or decrease in value more quickly than the underlying security, index futures contract, currency or other economic variable. Pursuant to regulations and/or published positions of the SEC, the Fund may be required to segregate permissible liquid assets or engage in other measures approved by the SEC or its staff, to cover the Funds obligations relating to its transactions in derivatives. For example, in the case of futures contracts or forward contracts that are not contractually required by cash settle, the Fund must set aside liquid assets equal to such contracts full notional value (generally, the total numerical value of the asset underlying a future or forward contract at the time of valuation) while the positions are open. With respect to futures contracts or forward contracts that are contractually required to cash settle, however, the Fund is permitted to set aside liquid assets in an amount equal to the Funds daily marked-to-market net obligation (i.e., the Funds daily net liability) under the contracts, if any, rather than such contracts full notional value. By setting aside assets equal to only its net obligations under cash-settled futures and forward contracts, the Fund may employ leverage to a greater extent than if the Fund were required to segregate assets equal to the full notional value of such contracts. No Fund will be a commodity pool. Each Fund has filed notice with the Commodity Futures Trading Commission and National Futures Association of its eligibility for an exclusion from the definition of commodity pool operator and that none of the Funds is subject to registration or regulation as a commodity pool operator under the Commodity Exchange Act. Futures TransactionsIn General . A futures contract is an agreement between two parties to buy and sell a security for a set price on a future date. These contracts are traded on exchanges, so that, in most cases, either party can close out its position on the exchange for cash, without delivering the security. Although some futures contracts call for making or taking delivery of the underlying securities, generally these obligations are closed out before delivery by offsetting purchases or sales of matching futures contracts (same exchange, underlying security or index, and delivery month). Closing out a futures contract sale is effected by purchasing a futures contract for the same aggregate amount of the specific type of financial instrument with the same delivery date. If an offsetting purchase price is less than the original sale price, the Fund realizes a capital gain, or if it is more, the Fund realizes a capital loss. Conversely, if an offsetting sale price is more than the original purchase price, the Fund realizes a capital gain, or if it is less, the Fund realizes a capital loss. Transaction costs also are included in these calculations. A Fund may enter into futures contracts in U.S. domestic markets or on exchanges located outside the United States. Foreign markets may offer advantages such as trading opportunities or arbitrage possibilities not available in the United States. Foreign markets, however, may have greater risk potential than domestic markets. For example, some foreign exchanges are principal markets so that no common clearing facility exists and an investor may look only to the broker for performance of the contract. In addition, any profits that a Fund might realize in trading could be eliminated by adverse changes in the currency exchange rate, or the Fund could incur losses as a result of those changes. Engaging in these transactions involves risk of loss to the Fund which could adversely affect the value of the Funds net assets. Although each Fund intends to purchase or sell futures contracts only if there is an active market for such contracts, no assurance can be given that a liquid market will exist for any particular contract at any particular time. Many futures exchanges and boards of trade limit the amount of fluctuation permitted in futures contract prices during a single trading day. Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit or trading may be suspended for specified periods during the trading day. Futures contract prices could move to the limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions and potentially subjecting the Fund to substantial losses. Specific Futures Transactions. Each Fund may purchase and sell stock index futures contracts. A stock index future obligates the Fund to pay or receive an amount of cash equal to a fixed dollar amount specified in the futures contract multiplied by the difference between the settlement price of the contract on the contracts last trading day and the value of the index based on the stock prices of the securities that comprise it at the opening of trading in such securities on the next business day. Dreyfus International Stock Index Fund may purchase and sell foreign currency futures contracts and foreign currency forwards. A foreign currency futures contract obligates the Fund to purchase or sell an amount of a specific currency at a future date at a specific price. Foreign Currency Transactions . (Dreyfus International Stock Index Fund only) Dreyfus International Stock Index Fund may enter into foreign currency transactions to maintain the approximate currency exposure of its portfolio to the Morgan Stanley Capital International Europe, Australasia, Far East Index ® (MSCI EAFE Index). Foreign currency transactions may involve, for example, the Funds purchase of short positions in foreign currencies. A short position would involve the Fund agreeing to exchange an amount of a currency it did not currently own for another currency at a future date in anticipation of a decline in the value of the currency sold relative to the currency the Fund contracted to receive. The Fund also may enter into forward foreign currency exchange contracts (forward contracts) for the purchase or sale of a specified currency at a specified future date. The cost to the Fund of engaging in forward contracts varies with factors such as the currency involved, the length of the contract period and the market conditions then prevailing. Because forward contracts are usually entered into on a principal basis, no fees or commissions are involved. Generally, secondary markets do not exist for forward contracts only by negotiating directly with the counterparty to the contract. Currency exchange rates may fluctuate significantly over short periods of time. They generally are determined by the forces of supply and demand in the foreign exchange markets and the relative merits of investments in different countries, actual or perceived changes in interest rates and other complex factors, as seen from an international perspective. Currency exchange rates also can be affected unpredictably by intervention by U.S. or foreign governments or central banks, or the failure to intervene, or by currency controls or political developments in the United States or abroad. Certain Investment Considerations and Risks Smaller Company Securities . (Dreyfus Midcap Index Fund, Inc. and Dreyfus Smallcap Stock Index Fund only) Each of these Funds may purchase the securities of smaller capitalization companies, the prices of which may be subject to more abrupt or erratic market movements than larger, more established companies, because these securities typically are traded in lower volume and the issuers typically are more subject to changes in earnings and prospects. Foreign Securities . (Dreyfus International Stock Index Fund) Investing in the securities of foreign issuers, as well as instruments that provide investment exposure to foreign securities and markets, involves risks that are not typically associated with investing in U.S. dollar-denominated securities of domestic issuers. Investments in foreign issuers may be affected by changes in currency rates, changes in foreign or U.S. laws or restrictions applicable to such investments and in exchange control regulations (e.g., currency blockage). A decline in the exchange rate of the currency (i.e., weakening of the currency against the U.S. dollar) in which a portfolio security is quoted or denominated relative to the U.S. dollar would reduce the value of the portfolio security. A change in the value of such foreign currency against the U.S. dollar also will result in a change in the amount of income the Fund has available for distribution. Because a portion of the Funds investment income may be received in foreign currencies, the Fund will be required to compute its income in U.S. dollars for distribution to shareholders, and therefore the Fund will absorb the cost of currency fluctuations. After the Fund has distributed income, subsequent foreign currency losses may result in the Fund having distributed more income in a particular fiscal period than was available from investment income, which could result in a return of capital to shareholders. In addition, if the exchange rate for the currency in which the Fund receives interest payments declines against the U.S. dollar before such income is distributed as dividends to shareholders, the Fund may have to sell portfolio securities to obtain sufficient cash to enable the Fund to pay such dividends. Commissions on transactions in foreign securities may be higher than those for similar transactions on domestic stock markets and foreign custodial costs are higher than domestic custodial costs. In addition, clearance and settlement procedures may be different in foreign countries and, in certain markets, such procedures have on occasion been unable to keep pace with the volume of securities transactions, thus making it difficult to conduct such transactions. Foreign securities markets generally are not as developed or efficient as those in the United States. Securities of some foreign issuers are less liquid and more volatile than securities of comparable U.S. issuers. Similarly, volume and liquidity in most foreign securities markets are less than in the United States and, at times, volatility of price can be greater than in the United States. Because evidence of ownership of foreign securities usually are held outside the United States, by investing in such securities the Fund will be subject to additional risks which include possible adverse political and economic developments, seizure or nationalization of foreign deposits and adoption of governmental restrictions which might adversely affect or restrict the payment of principal and interest on the foreign securities to investors located outside the country of the issuer, whether from currency blockage or otherwise. Moreover, foreign securities held by a Fund may trade on days when the Fund does not calculate its net asset value and thus may affect the Funds net asset value on days when investors have no access to the Fund. Dreyfus International Stock Index Fund seeks to match the investment results of the MSCI EAFE Index, a large percentage of which is comprised of Japanese securities. Therefore, stocks of Japanese companies will represent a correspondingly large component of Dreyfus International Stock Index Funds investment assets. Such a large investment in the Japanese stock market may entail a higher degree of risk than with more diversified international portfolios, especially considering that by fundamental measures of corporate valuation, such as its high price-earnings ratios and low dividend yields, the Japanese market as a whole may appear expensive relative to other world stock markets. Since foreign securities often are purchased with and payable in currencies of foreign countries, the value of these assets as measured in U.S. dollars may be affected favorably or unfavorably by changes in currency rates and exchange control regulations. Investment Restrictions Each Funds investment objective is a fundamental policy, which cannot be changed without approval by the holders of a majority (as defined in the 1940 Act) of the Funds outstanding voting shares. In addition, each Fund has adopted certain investment restrictions as fundamental policies and certain other investment restrictions as non-fundamental policies, as described below. Dreyfus S&P 500 Index Fund only . The Fund has adopted investment restrictions numbered 1 through 9 as fundamental policies, which cannot be changed without approval by the holders of a majority (as defined in the 1940 Act) of the Funds outstanding voting shares. Investment restrictions numbered 10 through 14 are not fundamental policies and may be changed by vote of a majority of the Companys Board members at any time. Dreyfus S&P 500 Index Fund may not: 1. Invest in commodities, except that the Fund may invest in futures contracts as described in the Prospectus and Statement of Additional Information. 2. Purchase, hold or deal in real estate, or oil and gas interests, but the Fund may purchase and sell securities that are secured by real estate or issued by companies that invest or deal in real estate. 3. Borrow money, except from banks (which, if permitted by applicable regulatory authority, may be from The Bank of New York Mellon, an affiliate of the Manager) for temporary or emergency (not leveraging) purposes in an amount up to 15% of the value of the Funds total assets (including the amount borrowed) based on the lesser of cost or market, less liabilities (not including the amount borrowed) at the time the borrowing is made. While borrowings exceed 5% of the value of the Funds total assets, the Fund will not make any additional investments. Transactions in futures and options do not involve any borrowing for purposes of this restriction. 4. Pledge, hypothecate, mortgage or otherwise encumber its assets, except in an amount up to 15% of the value of its total assets, but only to secure borrowings for temporary or emergency purposes. Collateral arrangements with respect to initial or variation margin for futures contracts will not be deemed to be pledges of the Funds assets. 5. Lend any securities or make loans to others, except to the extent permitted under the 1940 Act (which currently limits such loans to no more than 33-1/3% of the value of the Funds total assets) or as otherwise permitted by the SEC. For purposes of this Investment Restriction, the purchase of debt obligations (including acquisitions of loans, loan participations or other forms of debt instruments) and the entry into repurchase agreements shall not constitute loans by the Fund. Any loans of portfolio securities will be made according to guidelines established by the SEC and the Companys Board. 6. Act as an underwriter of securities of other issuers or purchase securities subject to restrictions on disposition under the Securities Act of 1933 (so-called restricted securities). The Fund may not enter into repurchase agreements providing for settlement in more than seven days after notice or purchase securities which are not readily marketable, if, in the aggregate, more than 10% of the value of the Funds net assets would be so invested. 7. Invest in the securities of a company for the purpose of exercising management or control, but the Fund will vote the securities it owns in its portfolio as a shareholder in accordance with its views. 8. Purchase, sell or write puts, calls or combinations thereof. 9. Invest more than 25% of its assets in investments in any particular industry or industries (including banking), except to the extent the Standard & Poors 500 Composite Stock Price Index also is so concentrated, provided that there shall be no limitation on the purchase of obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. 10. Engage in arbitrage transactions. 11. Purchase warrants (excluding those acquired by the Fund in units or attached to securities). 12. Sell securities short, but reserves the right to sell securities short against the box (a transaction in which the Fund enters into a short sale of a security which the Fund owns). 13. Purchase securities of any company having less than three years continuous operations (including operations of any predecessors) if such purchase would cause the value of the Funds investments in all such companies to exceed 5% of the value of its total assets. 14. Purchase securities of other investment companies, except to the extent permitted under the 1940 Act. * * * Dreyfus Midcap Index Fund, Inc. only . The Fund has adopted investment restrictions numbered 1 through 10 as fundamental policies, which cannot be changed without approval by the holders of a majority (as defined in the 1940 Act) of the Funds outstanding voting shares. Investment restrictions numbered 11 through 14 are not fundamental policies and may be changed by vote of a majority of the Funds Board members at any time. Dreyfus Midcap Index Fund, Inc. may not: 1. Purchase securities of any company having less than three years continuous operations (including operations of any predecessors) if such purchase would cause the value of the Funds investments in all such companies to exceed 5% of the value of its total assets. 2. Invest in commodities, except that the Fund may invest in futures contracts as described in the Prospectus and Statement of Additional Information. 3. Purchase, hold or deal in real estate, real estate investment trust securities, real estate limited partnership interests, or oil, gas or other mineral leases or exploration or development programs, but the Fund may purchase and sell securities that are secured by real estate or issued by companies that invest or deal in real estate. 4. Borrow money, except from banks for temporary or emergency (not leveraging) purposes in an amount up to 15% of the value of the Funds total assets (including the amount borrowed) based on the lesser of cost or market, less liabilities (not including the amount borrowed) at the time the borrowing is made. While borrowings exceed 5% of the value of the Funds total assets, the Fund will not make any additional investments. Transactions in futures and options do not involve any borrowing for purposes of this restriction. 5. Pledge, hypothecate, mortgage or otherwise encumber its assets, except to secure borrowings for temporary or emergency purposes. Collateral arrangements with respect to initial or variation margin for futures contracts will not be deemed to be pledges of the Funds assets. 6. Lend any securities or make loans to others, except to the extent permitted under the 1940 Act (which currently limits such loans to no more than 33-1/3% of the value of the Funds total assets) or as otherwise permitted by the SEC. For purposes of this Investment Restriction, the purchase of debt obligations (including acquisitions of loans, loan participations or other forms of debt instruments) and the entry into repurchase agreements shall not constitute loans by the Fund. Any loans of portfolio securities will be made according to guidelines established by the SEC and the Companys Board. 7. Act as an underwriter of securities of other issuers. The Fund may not enter into repurchase agreements providing for settlement in more than seven days after notice or purchase illiquid securities, if, in the aggregate, more than 10% of the value of the Funds net assets would be so invested. 8. Invest in the securities of a company for the purpose of exercising management or control, but the Fund will vote the securities it owns in its portfolio as a shareholder in accordance with its views. 9. Purchase, sell or write puts, calls or combinations thereof. 10. Invest more than 25% of its assets in investments in any particular industry or industries (including banking), except to the extent the Standard & Poors MidCap 400 Index also is so concentrated, provided that there shall be no limitation on the purchase of obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. 11. Engage in arbitrage transactions. 12. Purchase warrants (excluding those acquired by the Fund in units or attached to securities). 13. Sell securities short, but reserves the right to sell securities short against the box (a transaction in which the Fund enters into a short sale of a security which the Fund owns). 14. Purchase securities of other investment companies, except to the extent permitted under the 1940 Act. * * * Dreyfus Smallcap Stock Index Fund and Dreyfus International Stock Index Fund . Each of these Funds has adopted investment restrictions numbered 1 through 8 below as fundamental policies, which cannot be changed, as to a Fund, without approval by the holders of a majority (as defined in the 1940 Act) of the Funds outstanding voting shares. Investment restrictions numbered 9 through 11 are not fundamental policies and may be changed by vote of a majority of the Companys Board members at any time. Neither of these Funds may: 1. Invest in commodities, except that the Fund may purchase and sell options, forward contracts, futures contracts, including those relating to indexes, and options on futures contracts or indexes. 2. Purchase, hold or deal in real estate, or oil, gas or other mineral leases or exploration or development programs, but the Fund may purchase and sell securities that are secured by real estate or issued by companies that invest or deal in real estate. 3. Borrow money, except to the extent permitted under the 1940 Act (which currently limits borrowing to no more than 33-1/3% of the value of the Funds total assets). For purposes of this investment restriction, the Funds entry into options, forward contracts, futures contracts, including those relating to indexes, and options on futures contracts or indexes shall not constitute borrowing. 4. Make loans to others, except through the purchase of debt obligations and the entry into repurchase agreements. However, the Fund may lend its portfolio securities in an amount not to exceed 33-1/3% of the value of its total assets. Any loans of portfolio securities will be made according to guidelines established by the SEC and the Companys Board. 5. Act as an underwriter of securities of other issuers, except to the extent the Fund may be deemed an underwriter under the Securities Act of 1933, as amended, by virtue of disposing of portfolio securities. 6. Invest more than 25% of its assets in the securities of issuers in any single industry (except to the extent the Funds benchmark Index as described in the Prospectus also is so concentrated), provided that there shall be no limitation on the purchase of obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. 7. Issue any senior security (as such term is defined in Section 18(f) of the 1940 Act), except to the extent the activities permitted in Investment Restriction Nos. 1, 3 and 9 may be deemed to give rise to a senior security. 8. Purchase securities on margin, but the Fund may make margin deposits in connection with transactions in options, forward contracts, futures contracts, including those relating to indexes, and options on futures contracts or indexes. 9. Pledge, mortgage or hypothecate its assets, except to the extent necessary to secure permitted borrowings and to the extent related to the purchase of securities on a when-issued or forward commitment basis and the deposit of assets in escrow in connection with writing covered put and call options and collateral and initial or variation margin arrangements with respect to options, forward contracts, futures contracts, including those relating to indexes, and options on futures contracts or indexes. 10. Enter into repurchase agreements providing for settlement in more than seven days after notice or purchase securities which are illiquid, if, in the aggregate, more than 15% of the value of the Funds net assets would be so invested. 11. Purchase securities of other investment companies, except to the extent permitted under the 1940 Act. * * * If a percentage restriction is adhered to at the time of investment, a later change in percentage resulting from a change in values or assets will not constitute a violation of such restriction. With respect to each Funds Investment Restriction pertaining to borrowing, however, if borrowings exceed 33-1/3% of the value of the Funds total assets as a result of a change in values or assets, the Fund must take steps to reduce such borrowings at least to the extent of such excess. MANAGEMENT OF THE FUNDS Each Companys Board is responsible for the management and supervision of the relevant Fund and approves all significant agreements with those companies that furnish services to the Fund. These companies are as follows: The Dreyfus Corporation Investment Adviser MBSC Securities Corporation Distributor Dreyfus Transfer, Inc Transfer Agent The Bank of New York Mellon Custodian Board Members of the Company 1 Board members of each Company, together with information as to their positions with the Company, principal occupations and other board memberships and affiliations, are shown below. Name (Age) Position with Company Principal Occupation (Since) During Past 5 Years Other Board Memberships and Affiliations Joseph S. DiMartino (66) Corporate Director and Trustee The Muscular Dystrophy Association, Director Chairman of the Board CBIZ (formerly, Century Business Services, Inc.), a (1995) provider of outsourcing functions for small and medium size companies, Director The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director 1 None of the Board members are interested persons of the Funds, as defined in the 1940 Act. Name (Age) Position with Company Principal Occupation (Since) During Past 5 Years Other Board Memberships and Affiliations Peggy C. Davis (66) Shad Professor of Law, New York None Board Member University School of Law (1983 (2006)  present) Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training David P. Feldman (70) Corporate Director and Trustee BBH Mutual Funds Group (11 funds), Director Board Member The Jeffrey Company, a private investment company, (1989) Director James F. Henry (79) Advisor to The Elaw Forum, a Director, advisor and mediator involved in several non- Board Member consultant on managing profit organizations, primarily engaged in domestic and (2006) corporate legal costs international dispute resolution, and historic Advisor to John Jay Homstead preservation (the restored home of the first U.S. Chief Justice) Individual Trustee of several trusts Ehud Houminer (69) Executive-in-Residence at the Avnet Inc., an electronics distributor, Director Board Member Columbia Business School, International Advisory Board to the MBA Program (1996) Columbia University School of Management, Ben Gurion University, Chairman Dr. Martin Peretz (70) Editor-in-Chief of The New American Council of Trustees and Alumni, Director Board Member Republic Magazine Pershing Square Capital Management, Advisor (2006) Director of TheStreet.com, a Montefiore Investments, General Partner financial Harvard Center for Blood Research, Trustee information service on the web Bard College, Trustee Board of Overseers of YIVO Institute for Jewish Research, Chairman Board members are elected to serve for an indefinite term. Each Company has standing audit, nominating and compensation committees, each comprised of its Board members who are not interested persons of the Company, as defined in the 1940 Act. The function of the audit committee is (i) to oversee the Companys accounting and financial reporting processes and the audits of the Funds financial statements and (ii) to assist in the Boards oversight of the integrity of the Funds financial statements, the Funds compliance with legal and regulatory requirements and the independent registered public accounting firms qualifications, independence and performance. Each Companys nominating committee is responsible for selecting and nominating persons as members of the Board for election or appointment by the Board and for election by shareholders. In evaluating potential nominees, including any nominees recommended by shareholders, the committee takes into consideration various factors listed in the nominating committee charter, including character and integrity, business and professional experience, and whether the committee believes the person has the ability to apply sound and independent business judgment and would act in the interest of each Fund and its shareholders. The nominating committee will consider recommendations for nominees from shareholders submitted to the Secretary of the Company, c/o The Dreyfus Corporation Legal Department, 200 Park Avenue, 8 th Floor East, New York, New York 10166, which includes information regarding the recommended nominee as specified in the nominating committee charter. The function of the compensation committee is to establish the appropriate compensation for serving on the Board. Each Company also has a standing pricing committee comprised of any one Board member. The function of the pricing committee is to assist in valuing the Funds investments. The audit committee for each Company met four times during the last fiscal year. The pricing, compensation and nominating committees for each Company did not meet during the last fiscal year ended October 31, 2009. The table below indicates the dollar range of each Board members ownership of Fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a Board member, in each case as of December 31, 2009. Aggregate Holding of Funds in the Dreyfus Dreyfus Dreyfus Family of International Smallcap Dreyfus Midcap Funds for Which Name of Board Dreyfus S&P Stock Index Stock Index Responsible as a Member 500 Index Fund Fund Index Fund Fund, Inc. Board Member Joseph S. DiMartino None None None None Over $100,000 Peggy C. Davis None None None None $10,001-$50,000 David P. Feldman None None None None Over $100,000 James F. Henry None None None None Over $100,000 Ehud Houminer Over $100,000 None None None Over $100,000 Dr. Martin Peretz None None None None $10,001-$50,000 As of December 31, 2009, none of the Board members or their immediate family members owned securities of the Manager, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager or the Distributor. Currently, each Company and 10 other funds (comprised of 32 portfolios) in the Dreyfus Family of Funds pay each Board member their respective allocated portion of an annual retainer of $85,000, and a fee of $10,000 for each regularly scheduled Board meetings attended, $2,000 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Chairman of the Board receives an additional 25% of such compensation and the audit committee chairman receives an additional $15,000 per annum. Each Company also reimburses each Board member for travel and out of pocket expenses in connection with attending Board or committee meetings. Each Emeritus Board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the Board member became Emeritus and a per meeting attended fee of one-half the amount paid to Board members. The aggregate amount of compensation paid to each Board member by Dreyfus Index Funds, Inc. and Dreyfus Midcap Index Fund, Inc. for the fiscal year ended October 31, 2009, and by all funds in the Dreyfus Family of Funds for which such person is a Board member (the number of portfolios of such funds is set forth in parenthesis next to each Board members total compensation) for the year ended December 31, 2009, were as follows: Aggregate Compensation From the Funds 1 Total Compensation From the Funds and Dreyfus Index Funds, Dreyfus Midcap Fund Complex Paid to Name of Board Member Inc.(Three Funds) Index Fund, Inc. Board Member 2 Joseph S. DiMartino $36,899 $17,658 $873,427 (192) Peggy C. Davis $29,521 $14,100 $242,090 (58) David P. Feldman $32,786 $15,662 $201,593 (53) John M. Fraser, Jr. 3 $4,179 $1,996 $32,500 (36) James F. Henry $29,521 $14,100 $136,000 (36) Ehud Houminer $29,521 $14,100 $221,500 (67) Paul A. Marks 4 $14,759 $7,052 $63,500 (36) Gloria Messinger 5 $29,214 $13,949 $128,073 (36) Dr. Martin Peretz $29,521 $14,100 $137,000 (36) 1 Amount does not include the cost of office space, secretarial services and health benefits for the Chairman and expenses reimbursed to Board members for attending Board meetings, which in the aggregate amounted to $958.90. 2 Represents the number of separate portfolios comprising the investment companies in the Fund complex, including the Funds, for which the Board member serves. 3 Emeritus Board member as of May 24, 2000. 4 Emeritus Board member as of December 31, 2006. 5 Emeritus Board member as of November 28, 2009. Officers of the Company BRADLEY J. SKAPYAK, President . Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 75 investment companies (comprised of 166 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President . Chief Investment Officer, Vice Chair and a director of the Manager, and an officer of 75 investment companies (comprised of 166 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. JAMES WINDELS, Treasurer . Director-Mutual Fund Accounting of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. J. DAVID OFFICER, Vice President . Director of Mellon United National Bank, an affiliate of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. Prior to June 2009, Mr. Officer was Chief Operating Officer, Vice Chairman and a director of the Manager, where he had been employed since April 1998. He is 61 years old. MICHAEL A. ROSENBERG, Vice President and Secretary . Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary . Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary . Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary . Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary . Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary . Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary . Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary . Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary . Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary . Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary . Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. RICHARD CASSARO, Assistant Treasurer. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer . Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer . Senior Accounting Manager  Equity Funds of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer . Senior Accounting Manager  Equity Funds of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since November 1990. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 72 investment companies (comprised of 185 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. JOSEPH W. CONNOLLY, Chief Compliance Officer. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (76 investment companies, comprised of 189 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. The address of each Board member and officer of the Company is 200 Park Avenue, New York, New York 10166. The Companys Board members and officers, as a group, owned less than 1% of each Funds voting securities outstanding on February 5, 2010. See Information About the Funds for a list of shareholders known by the Funds to own of record 5% or more of a Funds outstanding voting securities as of February 5, 2010. MANAGEMENT ARRANGEMENTS Investment Adviser . The Manager is a wholly-owned subsidiary of BNY Mellon, a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services of institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. Management Agreement. The Manager provides management services pursuant to separate Management Agreements (the Agreement) between each Company and the Manager. As to each Fund, the Agreement is subject to annual approval by (i) the Board or (ii) vote of a majority (as defined in the 1940 Act) of the outstanding voting securities of such Fund, provided that in either event the continuance also is approved by a majority of the Board members who are not interested persons (as defined in the 1940 Act) of the Fund or the Manager by vote cast in person at a meeting called for the purpose of voting on such approval. As to each Fund, the Agreement is terminable without penalty, on 60 days notice, by the Board or by vote of the holders of a majority of such Funds shares, or, upon not less than 90 days notice, by the Manager. The Agreement will terminate automatically, as to the relevant Fund, in the event of its assignment (as defined in the 1940 Act). The following persons are officers and/or directors of the Manager: Jonathan Baum, Chair of the Board and Chief Executive Officer; J. Charles Cardona, President and a director; Diane P. Durnin, Vice Chair and a director; Phillip N. Maisano, Chief Investment Officer, Vice Chair and a director; Bradley J. Skapyak, Chief Operating Officer and a director; Dwight Jacobsen, Executive Vice President and a director; Patrice M. Kozlowski, Senior Vice President-Corporate Communications; Gary E. Abbs, Vice President-Tax; Jill Gill, Vice President- Human Resources; Joanne S. Huber, Vice President-Tax; Anthony Mayo, Vice President-Information Systems; John E. Lane, Vice President; Jeanne M. Login, Vice President; Gary Pierce, Controller; Joseph W. Connolly, Chief Compliance Officer; James Bitetto, Secretary; and Mitchell E. Harris, Jeffrey D. Landau, Ronald P.OHanley III, Cyrus Taraporevala and Scott E. Wennerholm, directors. The Manager maintains office facilities on behalf of the Funds, and furnishes statistical and research data, clerical help, accounting, data processing, bookkeeping and internal auditing and certain other required services to the Funds. The Manager may pay the Distributor for shareholder services from the Managers own assets, including past profits but not including the management fees paid by the Funds. The Distributor may use part or all of such payments to pay certain financial institutions (which may include banks), securities dealers and other industry professionals (collectively, Service Agents) in respect of these services. The Manager also may make such advertising and promotional expenditures, using its own resources, as it from time to time deems appropriate. BNY Mellon and its affiliates, including Dreyfus and others involved in the management, sales, investment activities, business operations or distribution of the Fund, are engaged in businesses and have interests other than that of managing the Fund. These activities and interests include potential multiple advisory, transactional, financial and other interests in securities, instruments and companies that may be directly or indirectly purchased or sold by the Fund and the Fund's service providers, which may cause conflicts that could disadvantage the Fund. BNY Mellon and its affiliates may have deposit, loan and commercial banking or other relationships with the issuers of securities purchased by the Fund. BNY Mellon has no obligation to provide to Dreyfus or the Fund, or effect transactions on behalf of the Fund in accordance with, any market or other information, analysis, or research in its possession. Consequently, BNY Mellon (including, but not limited to, BNY Mellons central Risk Management Department) may have information that could be material to the management of the Fund and may not share that information with relevant personnel of Dreyfus. Accordingly, Dreyfus has informed management of the Fund that in making investment decisions it does not obtain or use material inside information that BNY Mellon or its affiliates may possess with respect to such issuers. Dreyfus will make investment decisions for the Fund as it believes is in the best interests of the Fund. Investment decisions made for the Fund may differ from, and may conflict with, investment decisions made for other investment companies and accounts advised by Dreyfus or BNY Mellon and its other affiliates. Actions taken with respect to such other investment companies or accounts may adversely impact the Fund, and actions taken by the Fund may benefit BNY Mellon or other investment companies or accounts (including the Fund) advised by Dreyfus or BNY Mellon and its other affiliates. Regulatory restrictions (including, but not limited to, those related to the aggregation of positions among different other investment companies and accounts) and internal BNY Mellon policies, guidance or limitations (including, but not limited to, those related to the aggregation of positions among all fiduciary accounts managed or advised buy BNY Mellon and all its affiliates (including Dreyfus) and the aggregated exposure of such accounts) may restrict investment activities of the Fund. While the allocation of investment opportunities among the Fund and other investment companies and accounts advised by Dreyfus or BNY Mellon and its other affiliates may raise potential conflicts because of financial, investment or other interests of BNY Mellon or its personnel, Dreyfus will make allocation decisions consistent with the interests of the Fund and the other investment companies and accounts and not solely based on such other interests. Each Company, the Manager and the Distributor each have adopted a Code of Ethics that permits its personnel, subject to such respective Code of Ethics, to invest in securities, including securities that may be purchased or held by the Funds. The Managers Code of Ethics subjects its employees personal securities transactions to various restrictions to ensure that such trading does not disadvantage any fund advised by the Manager. In that regard, portfolio managers and other investment personnel of the Manager must preclear and report their personal securities transactions and holdings, which are reviewed for compliance with the Code of Ethics and also are subject to the oversight of BNY Mellons Investment Ethics Committee (the Committee). Portfolio managers and other investment personnel who comply with the preclearance and disclosure procedures of the Code of Ethics and the requirements of the Committee may be permitted to purchase, sell or hold securities which also may be or are held in fund(s) they manage or for which they otherwise provide investment advice. Portfolio Management. The Manager provides day-to-day management of each Funds portfolio of investments in accordance with the stated policies of such Fund, subject to the approval of the Board. The Manager is responsible for investment decisions and provides each Fund with portfolio managers who are authorized by its Board to execute purchases and sales of securities. Thomas Durante is the portfolio manager for Dreyfus S&P 500 Index Fund, Dreyfus Midcap Index Fund, Inc. and Dreyfus Smallcap Stock Index Fund. Mr. Durante is a dual employee of the Manager and Mellon Capital Management Corporation (Mellon Capital), an affiliate of the Manager. The co-primary portfolio managers for Dreyfus International Stock Index Fund are Richard Brown and Karen Wong. Mr. Brown and Ms. Wong are dual employees of the Manager and Mellon Capital. Rebecca Gao, Evelyn Chen, Jianmei Jia and Cheryl Greenberg also are portfolio managers for the Dreyfus International Stock Index Fund. The Manager also maintains a research department with a professional staff of portfolio managers who provide research services for each Fund and for other funds advised by the Manager. Portfolio Manager Compensation. The primary objectives of the Mellon Capital compensation plans are to: Motivate and reward continued growth and profitability Attract and retain high-performing individuals critical to the on-going success of Mellon Capital Motivate and reward superior business/investment performance Create an ownership mentality for all plan participants The investment professionals cash compensation is comprised primarily of a market-based base salary and (variable) incentives (cash and deferred). An investment professionals base salary is determined by the employees experience and performance in the role, taking into account the ongoing compensation benchmark analyses. A portfolio managers base salary is generally a fixed amount that may change as a result of an annual review, upon assumption of new duties, or when a market adjustment of the position occurs. Funding for the Mellon Capital Annual and Long Term Incentive Plan is through a pre-determined fixed percentage of overall Mellon Capital profitability. Therefore, all bonus awards are based initially on Mellon Capitals financial performance. Annual incentive opportunities are pre-established for each individual, expressed as a percentage of base salary (target awards). These targets are derived based on a review of competitive market data for each position annually. Annual awards are determined by applying multiples to this target award. Awards are 100% discretionary. Factors considered in awards include individual performance, team performance, investment performance of the associated portfolio(s) including both short and long term returns and qualitative behavioral factors. Other factors considered in determining the award are the asset size and revenue growth/retention of the products managed. Awards are paid in partially in cash with the balance deferred through the Long Term Incentive Plan. These positions that participate in the Long Term Incentive Plan have a high level of accountability and a large impact on the success of the business due to the position's scope and overall responsibility. This plan provides for an annual award, payable in cash after a three-year cliff vesting period as well as a grant of BNY Mellon Restricted Stock for senior level roles. Mellon Capitals portfolio managers responsible for managing mutual funds are paid by Mellon Capital and not by the mutual funds. The same methodology described above is used to determine portfolio manager compensation with respect to the management of mutual funds and other accounts. Mutual fund portfolio managers are also eligible for the standard retirement benefits and health and welfare benefits available to all Mellon Capital employees. Certain portfolio managers may be eligible for additional retirement benefits under several supplemental retirement plans that Mellon Capital provides to restore dollar-for-dollar the benefits of management employees that had been cut back solely as a result of certain limits due to the tax laws. These plans are structured to provide the same retirement benefits as the standard retirement benefits. In addition, mutual fund portfolio managers whose compensation exceeds certain limits may elect to defer a portion of their salary and/or bonus under Bank of New York Mellon Deferred Compensation Plan for Employees. Additional Information about Portfolio Managers . The following table lists the number and types of other accounts advised by each Funds primary portfolio manager and assets under management in those accounts as of the Funds last fiscal year. Please note that due to the team management approach, the information for all portfolio managers will be the same. Registered Investment Portfolio Company Assets Pooled Assets Other Assets Manager Accounts Managed Accounts Managed Accounts Managed Thomas 97 $27.07 billion 54 $48.28 billion 68 $26.17 billion Durante Richard 97 $27.07 billion 54 $48.28 billion 68 $26.17 billion Brown Karen Wong 97 $27.07 billion 54 $48.28 billion 68 $26.17 billion None of the funds or accounts are subject to a performance-based advisory fee. The dollar range of Fund shares beneficially owned by the primary portfolio manager is as follows as of the end of the Funds fiscal year: Dollar Range of Fund Portfolio Manager Fund Name Shares Beneficially Owned Thomas Durante Dreyfus S&P 500 Index Fund None Dreyfus Midcap Index Fund None Dreyfus Smallcap Stock Index Fund $10-001-$50,000 Richard Brown Dreyfus International Stock Index Fund None Karen Wong Dreyfus International Stock Index Fund None Portfolio managers may manage multiple accounts for a diverse client base, including mutual funds, separate accounts (assets managed on behalf of institutions such as pension funds, insurance companies and foundations), bank common trust accounts and wrap fee programs ("Other Accounts"). Potential conflicts of interest may arise because of Dreyfus' management of the Fund and Other Accounts. For example, conflicts of interest may arise with both the aggregation and allocation of securities transactions and allocation of limited investment opportunities, as Dreyfus, may be perceived as causing accounts it manages to participate in an offering to increase Dreyfus' overall allocation of securities in that offering, or to increase Dreyfus', ability to participate in future offerings by the same underwriter or issuer. Allocations of bunched trades, particularly trade orders that were only partially filled due to limited availability, and allocation of investment opportunities generally, could raise a potential conflict of interest, as Dreyfus, may have an incentive to allocate securities that are expected to increase in value to preferred accounts. Initial public offerings, in particular, are frequently of very limited availability. Additionally, portfolio managers may be perceived to have a conflict of interest if there are a large number of Other Accounts, in addition to the Fund, that they are managing on behalf of Dreyfus. Dreyfus periodically reviews each portfolio manager's overall responsibilities to ensure that he or she is able to allocate the necessary time and resources to effectively manage the Fund. In addition, Dreyfus, could be viewed as having a conflict of interest to the extent that Dreyfus, or its affiliates and/or portfolio managers have a materially larger investment in Other Accounts than their investment in the Fund. Other Accounts may have investment objectives, strategies and risks that differ from those of the Funds. For these or other reasons, the portfolio manager may purchase different securities for the Fund and the Other Accounts, and the performance of securities purchased for the Fund may vary from the performance of securities purchased for Other Accounts. The portfolio manager may place transactions on behalf of Other Accounts that are directly or indirectly contrary to investment decisions made for the Fund, which could have the potential to adversely impact the Fund, depending on market conditions. A potential conflict of interest may be perceived to arise if transactions in one account closely follow related transactions in another account, such as when a purchase increases the value of securities previously purchased by the other account, or when a sale in one account lowers the sale price received in a sale by a second account. Conflicts of interest similar to those described above arise when a portfolio manager is employed by a sub-investment adviser or are dual employees of the Manager and an affiliated entity and the portfolio manager also manages Other Accounts. Dreyfus' goal is to provide high quality investment services to all of its clients, while meeting Dreyfus' fiduciary obligation to treat all clients fairly. Dreyfus has adopted and implemented policies and procedures, including brokerage and trade allocation policies and procedures, that it believes address the conflicts associated with managing multiple accounts for multiple clients. In addition, Dreyfus monitors a variety of areas, including compliance with Fund guidelines, the allocation of IPOs, and compliance with Dreyfus' Code of Ethics. Furthermore, senior investment and business personnel at Dreyfus periodically review the performance of the portfolio managers for Dreyfus-managed funds. Expenses. All expenses incurred in the operation of the Funds are borne by the Manager, except management fees, Shareholder Services Plan fees, taxes, interest, brokerage fees and commissions, if any, fees and expenses of non-interested Board members, fees and expenses of independent counsel to the Fund and to the non-interested Board members, and any extraordinary expenses. As compensation for the Managers services, Dreyfus Index Funds, Inc. has agreed to pay the Manager a monthly fee at the annual rate of 0.25% of the value of the average daily net assets of each of Dreyfus S&P 500 Index Fund and Dreyfus Smallcap Stock Index Fund and 0.35% of the value of the average daily net assets of Dreyfus International Stock Index Fund, and Dreyfus Midcap Index Fund, Inc. has agreed to pay the Manager a monthly fee at the annual rate of 0.25% of the value of its average daily net assets. All fees and expenses are accrued daily and deducted before declaration of dividends to shareholders. With respect to each Fund, the Manager has agreed to reduce its management fee in an amount equal to the Funds allocable portion of the accrued fees and expenses of the non-interested Board members and fees and expenses of independent counsel to the Funds and to the non-interested Board members. For the fiscal years ended October 31, 2007, 2008 and 2009, the management fees paid by each Fund were as follows: Name of Fund Management Fee Paid 2007 2008 2009 Dreyfus S&P 500 Index Fund $9,139,485 1 $7,337,069 5 $4,805,206 9 Dreyfus Midcap Index Fund, Inc. $5,914,402 2 $5,260,535 6 $3,553,452 10 Dreyfus Smallcap Index Fund $2,365,565 3 $2,194,640 7 $1,650,975 11 Dreyfus International Stock Index Fund $1,520,747 4 $1,626,716 8 $1,449,945 12 1 For the fiscal year end October 31, 2007, the management fee payable by Dreyfus S&P 500 Index Fund to Dreyfus amounted to $9,322,247, which was reduced by $182,762, which amount represented such Funds allocable share of the fees and expenses of the non-interested Directors (including counsel fees), resulting in a net management fee of $9,139,485. 2 For the fiscal year end October 31, 2007, the management fee payable by Dreyfus Midcap Index Fund, Inc. to Dreyfus amounted to $6,034,807, which was reduced by $120,405, which amount represented such Funds allocable share of the fees and expenses of the non-interested Directors (including counsel fees), resulting in a net management fee of $5,914,402. 3 For the fiscal year end October 31, 2007, the management fee payable by Dreyfus Smallcap Index Fund to Dreyfus amounted to $2,413,767, which was reduced by $48,202, which amount represented such Funds allocable share of the fees and expenses of the non-interested Directors (including counsel fees), resulting in a net management fee of $2,365,565. 4 For the fiscal year end October 31, 2007, the management fee payable by Dreyfus International Stock Index Fund to Dreyfus amounted to $1,547,856, which was reduced by $27,109, which amount represented such Funds allocable share of the fees and expenses of the non-interested Directors (including counsel fees), resulting in a net management fee of $1,520,747. 5 For the fiscal year end October 31, 2008, the management fee payable by Dreyfus S&P Index Fund to Dreyfus amounted to $7,513,863, which was reduced by $176,794, which amount represented such Funds allocable share of the fees and expenses of the non-interested Directors (including counsel fees), resulting in a net management fee of $7,337,069. 6 For the fiscal year end October 31, 2008, the management fee payable by Dreyfus Midcap Index Fund, Inc. to Dreyfus amounted to $5,393,741, which was reduced by $133,206 which amount represented such Funds allocable share of the fees and expenses of the non-interested Directors (including counsel fees), resulting in a net management fee of $5,260,535. 7 For the fiscal year end October 31, 2008, the management fee payable by Dreyfus Smallcap Index Fund to Dreyfus amounted to $2,256,382, which was reduced by $61,742, which amount represented such Funds allocable share of the fees and expenses of the non-interested Directors (including counsel fees), resulting in a net management fee of $2,194,640. 8 For the fiscal year end October 31, 2008, the management fee payable by Dreyfus International Stock Index Fund to Dreyfus amounted to $1,654,193, which was reduced by $27,477, which amount represented such Funds allocable share of the fees and expenses of the non-interested Directors (including counsel fees), resulting in a net management fee of $1,626,716. 9 For the fiscal year end October 31, 2009, the management fee payable by Dreyfus S&P Index Fund to Dreyfus amounted to $4,965,178, which was reduced by $159,972, which amount represented such Funds allocable share of the fees and expenses of the non-interested Directors (including counsel fees), resulting in a net management fee of $4,805,206. 10 For the fiscal year end October 31, 2009, the management fee payable by Dreyfus Midcap Index Fund, Inc. to Dreyfus amounted to $3,678,942, which was reduced by $125,490, which amount represented such Funds allocable share of the fees and expenses of the non-interested Directors (including counsel fees), resulting in a net management fee of $3,553,452. 11 For the fiscal year end October 31, 2009, the management fee payable by Dreyfus Smallcap Index Fund to Dreyfus amounted to $1,708,346, which was reduced by $57,371, which amount represented such Funds allocable share of the fees and expenses of the non-interested Directors (including counsel fees), resulting in a net management fee of 1,650,975. 12 For the fiscal year end October 31, 2009, the management fee payable by Dreyfus International Stock Index Fund to Dreyfus amounted to $1,489,100, which was reduced by $39,155, which amount represented such Funds allocable share of the fees and expenses of the non-interested Directors (including counsel fees), resulting in a net management fee of $1,449,945. The aggregate of the fees payable to the Manager is not subject to reduction as the value of a Funds net assets increases. Distributor . The Distributor, a wholly-owned subsidiary of the Manager, located at 200 Park Avenue, New York, New York 10166, serves as each Funds distributor on a best efforts basis pursuant to an agreement with the Funds which is renewable annually. The Distributor also serves as distributor for the other funds in the Dreyfus Family of Funds and BNY Mellon Funds Trust. Before June 30, 2007, the Distributor was known as Dreyfus Service Corporation. The Distributor may pay Service Agents that have entered into agreements with the Distributor a fee based on the amount invested through such Service Agents in Fund shares by employees participating in qualified or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local governments (Retirement Plans), or other programs. The term Retirement Plans does not include IRAs, IRA Rollover Accounts or IRAs set up under Simplified Employee Pension Plans (SEP-IRAs). Generally, the Distributor may pay such Service Agents a fee of up to 1% of the amount invested through the Service Agents. The Distributor, however, may pay Service Agents a higher fee and reserves the right to cease paying these fees at any time. The Distributor will pay such fees from its own funds, other than amounts received from the Funds including past profits or any other source available to it. Sponsors of such Retirement Plans or the participants therein should consult their Service Agent for more information regarding any such fee payable to the Service Agent. The Manager or the Distributor may provide additional cash payments out of its own resources to financial intermediaries that sell shares of a Fund or provide other services. Such payments are separate from any shareholder services fees paid by the Funds to those intermediaries. Because those payments are not made by you or a Fund, the Funds total expense ratio will not be affected by any such payments. These additional payments may be made to Service Agents, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the Service Agent. Cash compensation also may be paid from the Managers or the Distributors own resources to Service Agents for inclusion of a Fund on a sales list, including a preferred or select sales list or in order sales programs. These payments sometimes are referred to as revenue sharing. From time to time, the Manager or the Distributor also may provide cash or non-cash compensation to Service Agents in the form of: occasional gifts; occasional meals, tickets, or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a Service Agent to recommend or sell shares of a Fund to you. Please contact your Service Agent for details about any payments they may receive in connection with the sale of Fund shares or the provision or services to the Funds. Transfer and Dividend Disbursing Agent and Custodian. Dreyfus Transfer, Inc. (the Transfer Agent), a wholly-owned subsidiary of the Manager, located at 200 Park Avenue, New York, New York 10166, is the transfer and dividend disbursing agent for each Fund. Under a transfer agency agreement, the Transfer Agent arranges for the maintenance of shareholder account records for each Fund, the handling of certain communications between shareholders and the Fund and the payment of dividends and distributions payable by the Fund. For these services, the Transfer Agent receives a monthly fee computed on the basis of the number of shareholder accounts it maintains for each Fund during the month, and is reimbursed for certain out-of-pocket expenses. The Manager pays the Funds transfer agency fees. The Bank of New York Mellon (the Custodian), located at One Wall Street, New York, New York 10286, serves as custodian of each Funds investments. Under a custody agreement, the Custodian holds each Funds securities and keeps all necessary accounts and records. For its custody services, the Custodian receives a monthly fee based on the market value of each Funds domestic assets held in custody and receives certain securities transactions charges. The Manager pays the Funds custody fees. HOW TO BUY SHARES General . Shares of each Fund are sold without a sales charge. You may be charged a fee if you effect transactions in Fund shares through a Service Agent. You will be charged a fee if an investment check is returned unpayable. Stock certificates are issued only upon your written request. No certificates are issued for fractional shares. Each Fund reserves the right to reject any purchase order. No Fund will establish an account for a foreign financial institution, as that term is defined in Department of the Treasury rules implementing section 312 of the USA PATRIOT Act of 2001. Foreign financial institutions include: foreign banks (including foreign branches of U.S. depository institutions); foreign offices of U.S. securities broker-dealers, futures commission merchants, and mutual funds; non-U.S. entities that, if they were located in the United States, would be securities broker-dealers, futures commission merchants or mutual funds; and non-U.S. entities engaged in the business of currency dealers or exchanger or money transmitter. No Fund will accept cash, travelers checks, or money orders as payment for shares. The minimum initial investment is $2,500, or $1,000 if you are a client of a Service Agent which maintains an omnibus account in a Fund and has made an aggregate minimum initial purchase for its customers of $2,500. Subsequent investments must be at least $100. However, the minimum initial investment is $750 for Dreyfus-sponsored Keogh Plans, IRAs (including regular IRAs, spousal IRAs for a non-working spouse, Roth IRAs, IRAs set up under SEP-IRAs, and rollover IRAs) and 403(b) (7) Plans with only one participant and $500 for Dreyfus-sponsored Education Savings Accounts, with no minimum for subsequent purchases. The initial investment must be accompanied by the Account Application. For full-time or part- time employees of the Manager or any of its affiliates or subsidiaries, directors of the Manager, Board members of a fund advised by the Manager, including members of the Board, or the spouse or minor child of any of the foregoing, the minimum initial investment is $1,000. For full-time or part-time employees of the Manager or any of its affiliates or subsidiaries who elect to have a portion of their pay directly deposited into their Fund accounts, the minimum initial investment is $50. Fund shares are offered without regard to the minimum initial or subsequent investment requirements to shareholders purchasing Fund shares through wrap fee accounts or other fee-based programs. Each Fund reserves the right to offer Fund shares without regard to minimum purchase requirements to employees participating in certain qualified or non-qualified employee benefit plans or other programs where contributions or account information can be transmitted in a manner and form acceptable to the Fund. Each Fund reserves the right to vary further the initial and subsequent investment minimum requirements at any time. Fund shares also are offered without regard to the minimum initial investment requirements through Dreyfus- Automatic Asset Builder ® , Dreyfus Government Direct Deposit Privilege or Dreyfus Payroll Savings Plan pursuant to the Dreyfus Step Program described under Shareholder Services. These services enable you to make regularly scheduled investments and may provide you with a convenient way to invest for long-term financial goals. You should be aware, however, that periodic investment plans do not guarantee a profit and will not protect an investor against loss in a declining market. Management understands that some Service Agents may impose certain conditions on their clients which are different from those described in the Funds Prospectus and this Statement of Additional Information, and, to the extent permitted by applicable regulatory authority, may charge their clients direct fees. As discussed under Management Arrangements  Distributor, Service Agents may receive revenue sharing payments from the Manager or the Distributor. The receipt of such payments could create an incentive for a Service Agent to recommend or sell shares of a Fund instead of other mutual funds where such payments are not received. Please contact your Service Agent for details about any payments they may receive in connection with the sale of Fund shares or the provision of services to the Funds. Fund shares are sold on a continuous basis at the net asset value per share next determined after an order in proper form is received by the Transfer Agent or other entity authorized to receive orders on behalf of the Fund. If an order is received in proper form by the Transfer Agent by the close of trading on the floor of the New York Stock Exchange (usually 4:00 p.m., Eastern time) on a given day, Fund shares will be purchased at the net asset value determined as of such close of trading on that day. Otherwise, Fund shares will be purchased at the net asset value determined as of the close of trading on the floor of the New York Stock Exchange on the next business day. To permit each Fund to invest your money as promptly as possible after receipt, thereby maximizing the Funds ability to track its Index, you are urged to transmit your purchase order in proper form so that it may be received by the Transfer Agent prior to 12:00 noon, Eastern time, on the day you want your purchase order to be effective. Upon request, proceeds from the redemption of shares of other funds in the Dreyfus Family of Funds by an employee benefit plan will be applied to purchase Fund shares on the date of redemption, if the plans recordkeeper has entered into an appropriate agency agreement with the Fund and such other funds. Net asset value per share is determined as of the close of trading on the floor of the New York Stock Exchange (usually 4:00 p.m., Eastern time) on days the New York Stock Exchange is open for regular business. For purposes of determining net asset value per share, certain futures contracts may be valued 15 minutes after the close of trading on the floor of the New York Stock Exchange. Net asset value per share is computed by dividing the value of a Funds net assets (i.e., the value of its assets less liabilities) by the total number of Fund shares outstanding. For information regarding the methods employed in valuing each Funds investments, see Determination of Net Asset Value. SHAREHOLDER SERVICES PLAN Each Fund has adopted a Shareholder Services Plan pursuant to which it pays the Distributor for the provision of certain services to shareholders a fee at the annual rate of 0.25% of the value of the Funds average daily net assets. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding a Fund and providing reports and other information, and services related to the maintenance of shareholder accounts. Under the Shareholder Services Plan, the Distributor may make payments to Service Agents in respect of these services. A quarterly report of the amounts expended under the Shareholder Services Plan, and the purposes for which such expenditures were incurred, must be made to the Board for its review. In addition, the Shareholder Services Plan provides that material amendments of the Plan must be approved by the Board and by the Board members who are not interested persons (as defined in the 1940 Act) of the Fund and have no direct or indirect financial interest in the operation of the Shareholder Services Plan or in any agreements entered into in connection with the Shareholder Services Plan, by vote cast in person at a meeting called for the purpose of considering such amendments. As to each Fund, the Shareholder Services Plan is subject to annual approval by such vote of the Board members cast in person at a meeting called for the purpose of voting on the Shareholder Services Plan. As to each Fund, the Shareholder Services Plan is terminable at any time by vote of a majority of the Board members who are not interested persons and have no direct or indirect financial interest in the operation of the Shareholder Services Plan or in any agreements entered into in connection with the Shareholder Services Plan. For the fiscal year ended October 31, 2009, Dreyfus S&P 500 Index Fund, Dreyfus Midcap Index Fund, Inc., Dreyfus Smallcap Stock Index Fund and Dreyfus International Stock Index Fund paid the Distributor $4,965,178, $3,678,942, $1,708,346 and $1,063,643, respectively, pursuant to the Shareholder Services Plan. HOW TO REDEEM SHARES General. Each Fund ordinarily will make payment for all shares redeemed within seven days after receipt by the Transfer Agent of a redemption request in proper form, except as provided by the rules of the SEC. However, if you have purchased Fund shares by check or through Dreyfus- Automatic Asset Builder ® , and subsequently submit a written redemption request to the Transfer Agent, the Fund may delay sending the redemption proceeds for up to eight business days after the purchase of such shares. In addition, the Fund will reject requests to redeem shares by wire or telephone or online for a period of up to eight business days after receipt by the Transfer Agent of the purchase check or the Dreyfus- Automatic Asset Builder ® order against which such redemption is requested. These procedures will not apply if your shares were purchased by wire payment, or if you otherwise have a sufficient collected balance in your account to cover the redemption request. Fund shares may not be redeemed until the Transfer Agent has received your Account Application. Redemption Fee . (Dreyfus International Stock Index Fund only) The Fund may deduct a redemption fee equal to 2% of the net asset value of Fund shares redeemed (including redemptions through the use of the Fund Exchanges service) less than 60 days following the issuance of such shares. The redemption fee will be deducted from the redemption proceeds and retained by the Fund. Subject to the exceptions described in the Funds prospectus, shares held for less than the 60 day holding period will be subject to the Funds redemption fee, whether held directly in your name or indirectly through an intermediary, such as a broker, bank, investment adviser, recordkeeper for retirement plan participants, or any other third party. If you hold your shares through an intermediarys omnibus account, the intermediary is responsible for imposing the fee and remitting the fee to the fund. The redemption fee will be charged and retained by Dreyfus International Stock Index Fund on shares sold before the end of the required holding period. Dreyfus will use the first-in, first-out method to determine the holding period for the shares sold. Under this method, shares held the longest will be redeemed or exchanged first. The holding period commences on the day after your purchase order is effective. For example, for the 60 day holding period, the holding period for shares purchased on April 10 (trade date) begins on April 11 and ends 59 days later on June 8. Thus, if you redeemed these shares on June 8, you would be assessed the fee, but you would not be assessed the fee if you redeemed on or after June 9. The redemption fee generally is collected by deduction from the redemption proceeds, but may be imposed by billing you if the fee is not imposed as part of the redemption transaction. The Fund may postpone the effective date of the assessment of the redemption fee on the underlying shareholder accounts within an omnibus account if an intermediary is unable to collect the Funds redemption fee. The Fund may impose the redemption fee at the plan level for employee benefit plans that hold shares on behalf of a limited number of employees. Plan sponsors of such benefit plans that opt to impose redemption fees at the employee account level, rather than the plan level, must enter into agreements with Dreyfus that obligate the sponsor to collect and remit redemption fees at the employee level and to provide to the fund, at its request, shareholder identity and transaction information. The Funds Prospectus contains information on transactions for which the redemption fee is waived. The Fund reserves the right to exempt additional transactions from the redemption fee. Prior to December 1, 2007, Dreyfus Smallcap Stock Index Fund, Dreyfus S&P 500 Index Fund and Dreyfus Midcap Index Fund, Inc. assessed a redemption fee on shares redeemed or exchanged before the end of a required holding period. Each of these Funds reserves the right to reimpose a redemption fee in the future. For the fiscal year ended October 31, 2009, the amount of redemption fees retained by Dreyfus International Stock Index Fund was $164,687. Wire Redemption Privilege . By using this Privilege, you authorize the Transfer Agent to act on telephone, letter or online redemption instructions from any person representing himself or herself to be you and reasonably believed by the Transfer Agent to be genuine. Ordinarily, the Fund will initiate payment for shares redeemed pursuant to this Privilege on the next business day after receipt by the Transfer Agent of a redemption request in proper form. Redemption proceeds ($1,000 minimum) will be transferred by Federal Reserve wire only to the commercial bank account specified by you on the Account Application or Shareholder Services Form, or to a correspondent bank if your bank is not a member of the Federal Reserve System. Fees ordinarily are imposed by such bank and borne by the investor. Immediate notification by the correspondent bank to your bank is necessary to avoid a delay in crediting the funds to your bank account. To change the commercial bank or account designated to receive wire redemption proceeds, a written request must be sent to the Transfer Agent. This request must be signed by each shareholder, with each signature guaranteed as described below under Stock Certificates; Signatures. Stock Certificates; Signatures . Any certificates representing Fund shares to be redeemed must be submitted with the redemption request. A fee may be imposed to replace lost or stolen certificates, or certificates that were never received. Written redemption requests must be signed by each shareholder, including each holder of a joint account, and each signature must be guaranteed. Signatures on endorsed certificates submitted for redemption also must be guaranteed. The Transfer Agent has adopted standards and procedures pursuant to which signature-guarantees in proper form generally will be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program, the Securities Transfer Agents Medallion Program (STAMP) and the Stock Exchanges Medallion Program. Guarantees must be signed by an authorized signatory of the guarantor, and Signature-Guaranteed must appear with the signature. The Transfer Agent may request additional documentation from corporations, executors, administrators, trustees or guardians, and may accept other suitable verification arrangements from foreign investors, such as consular verification. For more information with respect to signature-guarantees, please call one of the telephone numbers listed on the cover. Redemption Commitment . Each Fund has committed itself to pay in cash all redemption requests by any shareholder of record, limited in amount during any 90-day period to the lesser of $250,000 or 1% of the value of the Funds net assets at the beginning of such period. Such commitment is irrevocable without the prior approval of the SEC. In the case of requests for redemption from a Fund in excess of such amount, the Board reserves the right to make payments in whole or in part in securities or other assets of the Fund in case of an emergency or any time a cash distribution would impair the liquidity of the Fund to the detriment of the existing shareholders. In such event, the securities would be valued in the same manner as the Funds portfolio is valued. If the recipient sold such securities, brokerage charges would be incurred. Suspension of Redemptions . The right of redemption may be suspended or the date of payment postponed (a) during any period when the New York Stock Exchange is closed (other than customary weekend and holiday closings), (b) when trading in the markets the Fund ordinarily utilizes is restricted, or when an emergency exists as determined by the SEC so that disposal of the Funds investments or determination of its net asset value is not reasonably practicable, or (c) for such other periods as the SEC by order may permit to protect the Funds shareholders. SHAREHOLDER SERVICES Fund Exchanges . You may purchase, in exchange for shares of a Fund, shares of certain other funds managed or administered by the Manager to the extent such shares are offered for sale in your state of residence. A 2% redemption fee will be charged upon an exchange of Dreyfus International Stock Index Fund shares where the exchange occurs less than 60 days following the issuance of such shares. Shares of other funds purchased by exchange will be purchased on the basis of relative net asset value per share as follows: A. Exchanges for shares of funds offered without a sales load will be made without a sales load. B. Shares of funds purchased without a sales load may be exchanged for shares of other funds sold with a sales load, and the applicable sales load will be deducted. C. Shares of funds purchased with a sales load may be exchanged without a sales load for shares of other funds sold without a sales load. D. Shares of funds purchased with a sales load, shares of funds acquired by a previous exchange from shares purchased with a sales load and additional shares acquired through reinvestment of dividends or distributions of any such funds (collectively referred to herein as Purchased Shares) may be exchanged for shares of other funds sold with a sales load (referred to herein as Offered Shares), but if the sales load applicable to the Offered Shares exceeds the maximum sales load that could have been imposed in connection with the Purchased Shares (at the time the Purchased Shares were acquired), without giving effect to any reduced loads, the difference may be deducted. To accomplish an exchange under item D above, you must notify the Transfer Agent of the prior ownership of fund shares and your account number. To request an exchange, you must give exchange instructions to the Transfer Agent in writing, by telephone or online. The ability to issue exchange instructions by telephone or online is given to all Fund shareholders automatically, unless you check the applicable No box on the Account Application, indicating that you specifically refuse this privilege. By using this privilege, you authorize the Transfer Agent to act on telephonic and online instructions (included over the Dreyfus Express ® voice response telephone system) from any person representing himself or herself to be you and reasonably believed by the Transfer Agent to be genuine. Exchanges may be subject to limitations as to the amount involved or the number of exchanges permitted. Shares issued in certificate form are not eligible for telephone or online exchange. No fees currently are charged shareholders directly in connection with exchanges, although each Fund reserves the right, upon not less than 60 days written notice, to charge shareholders a nominal administrative fee in accordance with rules promulgated by the SEC. To establish a personal retirement plan by exchange, shares of the fund being exchanged must have a value of at least the minimum initial investment required for the fund into which the exchange is being made. Dreyfus Auto-Exchange Privilege. This privilege is available only for existing accounts. Shares will be exchanged on the basis of relative net asset value as described above under Fund Exchanges. Enrollment in or modification or cancellation of this privilege is effective three business days following notification by you. You will be notified if your account falls below the amount designated to be exchanged under this privilege. In this case, your account will fall to zero unless additional investments are made in excess of the designated amount prior to the next Auto-Exchange transaction. Shares held under IRA accounts and other retirement plans are eligible for this privilege. Exchanges of IRA shares may be made between IRA accounts and from regular accounts to IRA accounts, but not from IRA accounts to regular accounts. With respect to all other retirement accounts, exchanges may be made only among those accounts. Shareholder Services Forms and prospectuses of the other funds may be obtained by calling 1-800-645-6561, or visiting www.dreyfus.com. Each Fund reserves the right to reject any exchange request in whole or in part. Shares may be exchanged only between accounts having certain identical identifying designations. The Fund Exchanges service or Dreyfus Auto-Exchange Privilege may be modified or terminated at any time upon notice to shareholders. Dreyfus-Automatic Asset Builder ® . Dreyfus- Automatic Asset Builder permits you to purchase Fund shares (minimum of $100 and maximum of $150,000 per transaction) at regular intervals selected by you. Fund shares are purchased by transferring funds from the bank account designated by you. Dreyfus Government Direct Deposit Privilege. Dreyfus Government Direct Deposit Privilege enables you to purchase Fund shares (minimum of $100 and maximum of $50,000 per transaction) by having Federal salary, Social Security, or certain veterans, military or other payments from the Federal Government automatically deposited into your Fund account. Dreyfus Payroll Savings Plan. Dreyfus Payroll Savings Plan permits you to purchase Fund shares (minimum of $100 per transaction) automatically on a regular basis. Depending upon your employers direct deposit program, you may have part or all of your paycheck transferred to your existing Dreyfus account electronically through the Automated Clearing House system at each pay period. To establish a Dreyfus Payroll Savings Plan account, you must file an authorization form with your employers payroll department. It is the sole responsibility of your employer to arrange for transactions under the Dreyfus Payroll Savings Plan. Dreyfus Step Program. Dreyfus Step Program enables you to purchase Fund shares without regard to the Funds minimum initial investment requirements through Dreyfus- Automatic Asset Builder ® , Dreyfus Government Direct Deposit Privilege or Dreyfus Payroll Savings Plan. To establish a Dreyfus Step Program account, you must supply the necessary information on the Account Application and file the required authorization form(s) with the Transfer Agent. For more information concerning this Program, or to request the necessary authorization form(s), please call toll free at 1-800-782-6620. You may terminate your participation in this Program at any time by discontinuing your participation in Dreyfus- Automatic Asset Builder ® , Dreyfus Government Direct Deposit Privilege or Dreyfus Payroll Savings Plan, as the case may be, as provided under terms of such Privilege(s). A Fund may modify or terminate this Program at any time. If you wish to purchase Fund shares through the Dreyfus Step Program in conjunction with a Dreyfus-sponsored retirement plan, you may do so only for IRAs, SEP-IRAs and IRA Rollover Accounts. Dreyfus Dividend Options. Dreyfus Dividend Sweep allows you to invest automatically your dividends or dividends and capital gain distributions, if any, from a Fund in shares of another fund in the Dreyfus Family of Funds of which you are a shareholder. Shares of other funds purchases pursuant to this Privilege will be purchased on the basis of relative net asset value per share as follows: A. Dividends and distributions paid by a fund may be invested without a sales load in shares of other funds offered without a sales load. B. Dividends and distributions paid by a fund that does not charge a sales load may be invested in shares of other funds sold with a sales load, and the applicable sales load will be deducted. C. Dividends and distributions paid by a fund that charges a sales load may be invested in shares of other funds sold with a sales load (referred to herein as Offered Shares), but if the sales load applicable to the Offered Shares exceeds the maximum sales load charged by the fund from which dividends or distributions are being swept (without giving effect to any reduced loads), the difference may be deducted D. Dividends and distributions paid by a fund may be invested in shares of other funds that impose a contingent deferred sales charge (CDSC) and the applicable CDSC, if any, will be imposed upon redemption of such shares. Dreyfus Dividend ACH permits you to transfer electronically dividends or dividends and capital gain distributions, if any, from a Fund to a designated bank account. Only an account maintained at a domestic financial institution that is an ACH member may be so designated. Banks may charge a fee for this service. Automatic Withdrawal Plan . The Automatic Withdrawal Plan permits you to request withdrawal of a specified dollar amount (minimum of $50) on either a monthly or quarterly basis if you have a $5,000 minimum account. Withdrawal payments are the proceeds from sales of Fund shares, not the yield on the shares. If withdrawal payments exceed reinvested dividends and distributions, your shares will be reduced and eventually may be depleted. The Automatic Withdrawal Plan may be established by filing an Automatic Withdrawal Plan application with the Transfer Agent or by oral request from any of the authorized signatories on the account by calling 1-800-645-6561. The Automatic Withdrawal Plan may be terminated at any time by you, the Fund or the Transfer Agent. Shares for which certificates have been issued may not be redeemed through the Automatic Withdrawal Plan. Certain retirement plans, including Dreyfus-sponsored retirement plans, may permit certain participants to establish an automatic withdrawal plan from such retirement plans. Participants should consult their retirement plan sponsor and tax adviser for details. Such a withdrawal is different than the Automatic Withdrawal Plan. Corporate Pension/Profit-Sharing and Retirement Plans . The Fund makes available to corporations a variety of prototype pension and profit-sharing plans including a 401(k) Salary Reduction Plan. In addition, the Fund makes available Keogh Plans, IRAs (including regular IRAs, spousal IRAs for a non-working spouse, Roth IRAs, SEP-IRAs, and IRA Rollover Accounts), Education Savings Accounts, and 403(b) (7) Plans. Plan support services also are available. Investors who wish to purchase Fund shares in conjunction with a Keogh Plan, a 403(b) (7) Plan or an IRA, including a SEP-IRA, may request from the Distributor forms for adoption of such plans. The entity acting as custodian for Keogh Plans, 403(b) (7) Plans or IRAs may charge a fee, payment of which could require the liquidation of shares. All fees charged are described in the appropriate form. Shares may be purchased in connection with these plans only by direct remittance to the entity acting as custodian. Purchases for these plans may not be made in advance of receipt of funds . You should read the prototype retirement plan and the appropriate form of custodial agreement for further details on eligibility, service fees and tax implications, and should consult a tax adviser. DETERMINATION OF NET ASSET VALUE Valuation of Portfolio Securities . Each Funds investments are valued on the basis of market quotations or official closing prices. Each Funds portfolio securities are valued at the last sale price on the securities exchange or national securities market on which such securities are primarily traded. Securities traded on Nasdaq generally will be valued at the Nasdaq official closing price. Securities not listed on an exchange or national securities market, or securities in which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Any securities or other assets for which recent market quotations are not readily available or are determined by the Fund not to reflect accurately fair value (such as when an event occurs after the close of the exchange on which the security is principally traded and that is determined by the Fund to have changed the value of the security), are valued at fair value as determined in good faith based on procedures approved by the Companys Board. The valuation of a security based on fair value procedures may differ from the securitys most recent closing price, and from the prices used by other mutual funds to calculate their net asset values. With respect to Dreyfus International Stock Index Fund, assets and liabilities initially expressed in foreign currencies will be converted into U.S. dollars using the officially quoted daily exchange rates determined by Morgan Stanley Capital International (MSCI) in the calculation of the MSCI EAFE Index. This officially quoted daily exchange rate may be determined by MSCI prior to or after the close of a particular foreign securities market. If such quotations are not available, the rate of exchange will be determined in accordance with policies established by the Board. Forward currency contracts will be valued at the current cost of offsetting the contract. If Dreyfus International Stock Index Fund has to obtain prices as of the close of trading on various exchanges throughout the world, the calculation of net asset value may not take place contemporaneously with the determination of prices of certain of the Funds securities. Short-term investments may be carried at amortized cost, which approximates value. Expenses and fees, including the management fee (reduced by the expense limitation, if any), are accrued daily and taken into account for the purpose of determining the net asset value of Fund shares. Securities or other assets for which recent market quotations or official closing prices are not readily available or are determined by a Fund not to reflect accurately fair value (such as when the value of a security has been materially affected by events occurring after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market) but before the Fund calculates its NAV), are valued at fair value as determined in good faith based on procedures approved by the Companys Board. Fair value of investments may be determined by the Companys Board, its pricing committee or its valuation committee in good faith using such information as it deems appropriate. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased or sold, and public trading in similar securities of the issuer or comparable issuers. Fair value foreign equity securities may be determined with the assistance of a pricing service using correlations between the movements of prices of foreign securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant ADRs and futures contracts. The valuation of a security based on fair value procedures may differ from the securitys most recent closing price, and from the prices used by other mutual funds to calculate their net asset values. Foreign securities held by a Fund may trade on days when the Fund is not open for business, thus affecting the value of the Funds assets on days when Fund investors have no access to the Fund. New York Stock Exchange Closings . The holidays (as observed) on which the New York Stock Exchange is closed currently are: New Years Day, Martin Luther King Jr. Day, Presidents Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas. DIVIDENDS, DISTRIBUTIONS AND TAXES Management believes that each Fund has qualified for treatment as a regulated investment company under the Internal Revenue Code of 1986, as amended (the Code), for its most recent fiscal year. Each Fund intends to continue to so qualify as long as such qualification is in the best interests of its shareholders. As a regulated investment company, the Fund will pay no Federal income tax on its net investment income and net realized securities gains to the extent its earnings are distributed to shareholders in accordance with the applicable provisions of the Code. To qualify as a regulated investment company, the Fund must distribute at least 90% of its net income (consisting of net investment income and net short-term capital gain) to its shareholders and meet certain asset diversification and other requirements. If a Fund does not qualify as a regulated investment company, it will be treated for tax purposes as an ordinary corporation subject to Federal income tax. The term regulated investment company does not imply the supervision of management or investment practices or policies by any government agency. If you elect to receive dividends and distributions in cash, and your dividend and distribution check is returned to the Fund as undeliverable or remains uncashed for six months, the Fund reserves the right to reinvest such dividend or distribution and all future dividends and distributions payable to you in additional Fund shares at net asset value. No interest will accrue on amounts represented by uncashed distribution or redemption checks. Any dividend or distribution paid shortly after your purchase may have the effect of reducing the aggregate net asset value of your shares below the cost of your investment. Such a dividend or distribution would be a return of capital in an economic sense. In addition, if you hold shares of a Fund for six months or less and have received a capital gain distribution with respect to such shares, any loss incurred on the sale of such shares will be treated as a long-term capital loss to the extent of the capital gain distribution received. Investment income that may be received by a Fund from sources within foreign countries may be subject to foreign taxes withheld at the source. Tax conventions between certain countries and the United States may reduce or eliminate such taxes. If the Fund qualifies as a registered investment company, the Fund satisfies the 90% distribution requirement and more than 50% of the value of the Funds total assets at the close of its taxable year consists of stocks or securities of foreign corporations, then the Fund may elect to pass through to its shareholders the amount of foreign taxes paid by the Fund. If the Fund so elects, each shareholder would be required to include in gross income, even though not actually received, his or her pro rata share of the foreign taxes paid by the Fund, but would be treated as having paid his or her pro rata share of such foreign taxes and therefore would be allowed to either deduct such amount in computing taxable income or use such amount (subject to various Code limitations) as a foreign tax credit against Federal income tax (but not both). For purposes of the foreign tax credit limitation rules of the Code, each shareholder would treat as foreign source income his or her pro rata share of such foreign taxes plus the portion of dividends received from the Fund representing income derived from foreign sources. No deduction for foreign taxes could be claimed by an individual shareholder who does not itemize deductions. In certain circumstances, a shareholder that (i) has held Fund shares for less than a specified minimum period during which it is not protected from risk of loss, (ii) is obligated to make payments related to the dividends or (iii) holds Fund shares in arrangements in which the shareholders expected economic profits after non-U.S. taxes are insubstantial, will not be allowed a foreign tax credit for foreign taxes deemed imposed on dividends paid on such shares. Additionally, the Fund also must meet this holding period requirement with respect to its foreign stock and securities in order for creditable taxes to flow-through. Each shareholder should consult his or her own tax adviser regarding the potential application of foreign tax credits. Ordinarily, gains and losses realized from portfolio transactions will be treated as capital gain or loss. In addition, all or a portion of the gain realized from engaging in conversion transactions (generally including certain transactions designed to convert ordinary income into capital gain) may be treated as ordinary income. Gain or loss, if any, realized by a Fund from certain financial futures will be treated as 60% long-term capital gain or loss and 40% short-term capital gain or loss. Gain or loss will arise upon the exercise of such futures as well as from closing transactions. In addition, any such futures remaining unexercised at the end of the Funds taxable year will be treated as sold for their then fair market value, resulting in additional gain or loss to the Fund characterized in the manner described above. Offsetting positions held by a Fund involving certain futures or forward contracts with respect to actively traded personal property may be considered, for tax purposes, to constitute straddles. To the extent the straddle rules apply to positions established by a Fund, losses realized by the Fund may be deferred to the extent of unrealized gain in the offsetting position. In addition, short-term capital loss on straddle positions may be recharacterized as long-term capital loss, and long-term capital gains on straddle positions may be treated as short-term capital gains or ordinary income. Certain of the straddle positions held by a Fund may constitute mixed straddles. The Fund may make one or more elections with respect to the treatment of mixed straddles, resulting in different tax consequences. In certain circumstances, the provisions governing the tax treatment of straddles override or modify certain of the provisions discussed above. If a Fund enters into certain derivatives (including forward contracts, long positions under notional principal contracts, and related puts and calls) with respect to equity interests in certain pass-thru entities (including other regulated investment companies, real estate investment trusts, partnerships, real estate mortgage investment conduits and certain trusts and foreign corporations), long-term capital gain with respect to the derivative may be recharacterized as ordinary income to the extent it exceeds the long-term capital gain that would have been realized had the interest in the pass-thru entity been held directly by the Fund during the term of the derivative contract. Any gain recharacterized as ordinary income will be treated as accruing at a constant rate over the term of the derivative contract and may be subject to an interest charge. The Treasury has authority to issue regulations expanding the application of these rules to derivatives with respect to debt instruments and/or stock in corporations that are not pass-thru entities. If a Fund either (1) holds an appreciated financial position with respect to stock, certain debt obligations, or partnership interests (appreciated financial position) and then enters into a short sale, futures, or forward contract, or offsetting notional principal contract (collectively, a Contract) with respect to the same or substantially identical property or (2) holds an appreciated financial position that is a Contract and then acquires property that is the same as, or substantially identical to, the underlying property, the Fund generally will be taxed as if the appreciated financial position were sold at its fair market value on the date the Fund enters into the financial position or acquires the property, respectively. Dreyfus International Stock Index Fund may qualify for and make an election under which shareholders may be eligible to claim a credit or deduction on their Federal income tax returns for, and will be required to treat as part of the amounts distributed to them, their pro rata portion of qualified taxes paid or incurred by the Fund to foreign countries. The International Stock Index Fund may make that election provided that more than 50% of the value of the Funds total assets at the close of the taxable year consists of securities in foreign corporations and the Fund satisfies certain distribution requirements. The foreign tax credit available to shareholders is subject to certain limitations. If Dreyfus International Stock Index Fund invests in an entity that is classified as a passive foreign investment company (PFIC) for Federal income tax purposes, the operation of certain provisions of the Code applying to PFICs could result in the imposition of certain Federal income taxes on the Fund. In addition, gain realized from the sale or other disposition of PFIC securities may be treated as ordinary income. Federal regulations require that you provide a certified taxpayer identification number (TIN) upon opening or reopening an account. See the Account Application for further information concerning this requirement. Failure to furnish a certified TIN to the Company could subject you to a $50 penalty imposed by the Internal Revenue Service. PORTFOLIO TRANSACTIONS General. The Manager assumes general supervision over the placement of securities purchase and sale orders on behalf of the funds it manages. Funds managed by dual employees of the Manager and an affiliated entity, and funds that employ a sub-investment adviser, execute portfolio transactions through the trading desk of the affiliated entity or sub-investment adviser, as applicable (the Trading Desk). Those funds use the research facilities, and are subject to the internal policies and procedures, of applicable affiliated entity or sub-investment adviser. The Trading Desk generally has the authority to select brokers (for equity securities) or dealers (for fixed income securities) and the commission rates or spreads to be paid. Allocation of brokerage transactions is made in the best judgment of the Trading Desk and in a manner deemed fair and reasonable. In choosing brokers or dealers, the Trading Desk evaluates the ability of the broker or dealer to execute the transaction at the best combination of price and quality of execution. In general, brokers or dealers involved in the execution of portfolio transactions on behalf of a fund are selected on the basis of their professional capability and the value and quality of their services. The Trading Desk attempts to obtain best execution for the funds by choosing brokers or dealers to execute transactions based on a variety of factors, which may include, but are not limited to, the following: (i) price; (ii) liquidity; (iii) the nature and character of the relevant market for the security to be purchased or sold; (iv) the quality and efficiency of the brokers or dealers execution; (v) the brokers or dealers willingness to commit capital; (vi) the reliability of the broker or dealer in trade settlement and clearance; (vii) the level of counter-party risk (i.e., the brokers or dealers financial condition); (viii) the commission rate or the spread; (ix) the value of research provided; (x) the availability of electronic trade entry and reporting links; and (xi) the size and type of order (e.g., foreign or domestic security, large block, illiquid security). In selecting brokers or dealers no factor is necessarily determinative; however, at various times and for various reasons, certain factors will be more important than others in determining which broker or dealer to use. Seeking to obtain best execution for all trades takes precedence over all other considerations. Investment decisions for the Fund are made independently from those of the other investment companies and accounts advised by Dreyfus and its affiliates . If, however, such other investment companies or accounts desire to invest in, or dispose of, the same securities as the Fund, Dreyfus or its affiliates may, but are not required to, aggregate (or "bunch") orders that are placed or received concurrently for more than one investment company or account and available investments or opportunities for sales will be allocated equitability to each. In some cases, this procedure may adversely affect the size of the position obtained for or disposed of by the Fund or the price paid or received by the Fund. When transactions are aggregated, but it is not possible to receive the same price or execution on the entire volume of securities purchased or sold, the various prices may be averaged, and the Fund will be charged or credited with the average price. Dreyfus may buy for the Fund securities of issuers in which other investment companies or accounts advised by Dreyfus or BNY Mellon and its other affiliates have made, or are making, an investment in securities that are subordinate or senior to the securities purchased for the Fund. For example, the Fund may invest in debt securities of an issuer at the same time that other investment companies or accounts are investing, or currently have an investment, in equity securities of the same issuer. To the extent that the issuer experiences financial or operational challenges which may impact the price of its securities and its ability to meet its obligations, decisions by BNY Mellon or its affiliates (including Dreyfus) relating to what actions are to be taken may raise conflicts of interests and Dreyfus or BNY Mellon and its other affiliates may take actions for certain accounts that have negative impacts on other advisory accounts, including the Fund. Portfolio turnover may vary from year to year as well as within a year. In periods in which extraordinary market conditions prevail, the portfolio managers will not be deterred from changing a Funds investment strategy as rapidly as needed, in which case higher turnover rates can be anticipated which would result in greater brokerage expenses. The overall reasonableness of brokerage commissions paid is evaluated by the Trading Desk based upon its knowledge of available information as to the general level of commissions paid by other institutional investors for comparable services. Higher portfolio turnover rates usually generate additional brokerage commissions and transaction costs, and any short-term gains realized from these transactions are taxable to shareholders as ordinary income. To the extent that a fund invests in foreign securities, certain of such funds transactions in those securities may not benefit from the negotiated commission rates available to funds for transactions in securities of domestic issuers. For funds that permit foreign exchange transactions, such transactions are made with banks or institutions in the interbank market at prices reflecting a mark-up or mark-down and/or commission. The portfolio managers may deem it appropriate for one fund or account they manage to sell a security while another fund or account they manage is purchasing the same security. Under such circumstances, the portfolio managers may arrange to have the purchase and sale transactions effected directly between the funds and/or accounts (cross transactions). Cross transactions will be effected in accordance with procedures adopted pursuant to Rule 17a-7 under the 1940 Act. Funds and accounts managed by the Manager, an affiliated entity or a sub-investment adviser may own significant positions in portfolio companies which, depending on market conditions, may affect adversely the ability to dispose of some or all of such positions. For the fiscal years ended October 31, 2007, 2008 and 2009, the amounts paid by each Fund for brokerage commissions, were as follows: Name of Fund Brokerage Commissions Paid 2007 2008 2009 Dreyfus S&P 500 Index Fund $154,475 $ 96,999 $40,687 Dreyfus Midcap Index Fund, Inc. $ 44,383 $ 69,385 $71,849 Dreyfus Smallcap Stock Index Fund $ 73,228 $141,082 $145,261 Dreyfus International Stock Index Fund $ 88,954 $ 58,018 $165,954 For the fiscal year ended October 31, 2007, there were no spreads or concessions paid on principal transactions. For the fiscal year ended October 31, 2008, the amount paid by Dreyfus Midcap Index Fund, Inc. for concessions or principal transactions was $185,760. For the same period, the three other Funds did not have any spreads or concessions paid on principal transactions. For the fiscal year ended October 31, 2009, the amount paid by Dreyfus S&P 500 Index Fund for concessions or principal transactions was $6,439. For the same period, the three other Funds did not have any spreads or concessions paid on principal transactions. The Fund contemplates that, consistent with the policy of seeking best price and execution, brokerage transactions may be conducted through affiliates of the Manager. The Board has adopted procedures in conformity with Rule 17e-1 under the 1940 Act to ensure that all brokerage commissions paid to affiliates of the Manager are reasonable and fair. There were no transactions conducted through the Manager or its affiliates for the fiscal year ended October 31, 2009. Soft Dollars . The term soft dollars is commonly understood to refer to arrangements where an investment adviser uses client (or fund) brokerage commissions to pay for research and other services to be used by the investment adviser. Section 28(e) of the Securities Exchange Act of 1934 provides a safe harbor that permits investment advisers to enter into soft dollar arrangements if the investment adviser determines in good faith that the amount of the commission is reasonable in relation to the value of the brokerage and research services provided. Eligible products and services under Section 28(e) include those that provide lawful and appropriate assistance to the investment adviser in the performance of its investment decision-making responsibilities. Subject to the policy of seeking best execution, Dreyfus-managed funds may execute transactions with brokerage firms that provide research services and products, as defined in Section 28(e). Any and all research products and services received in connection with brokerage commissions will be used to assist the applicable affiliated entity or sub-investment adviser in its investment decision-making responsibilities, as contemplated under Section 28(e). Under certain conditions, higher brokerage commissions may be paid in connection with certain transactions in return for research products and services. The products and services provided under these arrangements permit the Trading Desk to supplement its own research and analysis activities, and provide it with information from individuals and research staffs of many securities firms. Such services and products may include, but are not limited to the following: fundamental research reports (which may discuss, among other things, the value of securities, or the advisability of investing in, purchasing or selling securities, or the availability of securities or the purchasers or sellers of securities, or issuers, industries, economic factors and trends, portfolio strategy and performance); current market data and news; technical and portfolio analyses; economic forecasting and interest rate projections; and historical information on securities and companies. The Trading Desk also may defray the costs of certain services and communication systems that facilitate trade execution (such as online quotation systems, direct data feeds from stock exchanges and on-line trading systems with brokerage commissions generated by client transactions) or functions related thereto (such as clearance and settlement). Some of the research products or services received by the Trading Desk may have both a research function and a non-research administrative function (a mixed use). If the Trading Desk determines that any research product or service has a mixed use, the Trading Desk will allocate in good faith the cost of such service or product accordingly. The portion of the product or service that the Trading Desk determines will assist it in the investment decision-making process may be paid for in soft dollars. The non-research portion is paid for by the Trading Desk in hard dollars. The Trading Desk generally considers the amount and nature of research, execution and other services provided by brokerage firms, as well as the extent to which such services are relied on, and attempts to allocate a portion of the brokerage business of its clients on the basis of that consideration. Neither the services nor the amount of brokerage given to a particular brokerage firm are made pursuant to any agreement or commitment with any of the selected firms that would bind the Trading Desk to compensate the selected brokerage firm for research provided. The Trading Desk endeavors, but is not legally obligated, to direct sufficient commissions to broker/dealers that have provided it with research and other services to ensure continued receipt of research the Trading Desk believes is useful. Actual commissions received by a brokerage firm may be more or less than the suggested allocations. There may be no correlation between the amount of brokerage commissions generated by a particular fund or client and the indirect benefits received by that fund or client. The affiliated entity or sub-investment adviser may receive a benefit from the research services and products that is not passed on to a fund in the form of a direct monetary benefit. Further, research services and products may be useful to the affiliated entity or sub-investment adviser in providing investment advice to any of the funds or clients it advises. Likewise, information made available to the affiliated entity or sub-investment adviser from brokerage firms effecting securities transactions for a fund may be utilized on behalf of another fund or client. Information so received is in addition to, and not in lieu of, services required to be performed by the affiliated entity or sub-investment adviser and fees are not reduced as a consequence of the receipt of such supplemental information. Although the receipt of such research services does not reduce the normal independent research activities of the affiliated entity or sub-investment adviser, it enables them to avoid the additional expenses that might otherwise be incurred if it were to attempt to develop comparable information through its own staff. There were no transactions conducted on an agency basis through a broker, for among other things, research services for the fiscal year ended October 31, 2009. Regular Broker-Dealers. A Fund may acquire securities issued by one or more of its regular brokers or dealers, as defined in Rule 10b-1 under the 1940 Act. Rule 10b-1 provides that a regular broker or dealer is one of the ten brokers or dealers that, during the Funds most recent fiscal year (i) received the greatest dollar amount of brokerage commissions from participating, either directly or indirectly, in the Funds portfolio transactions, (ii) engaged as principal in the largest dollar amount of the Funds portfolio transactions or (iii) sold the largest dollar amount of the Funds securities. The following is a list of each Fund that acquired securities of its regular brokers or dealers for the fiscal year ended October 31, 2009, the issuer of the securities and the aggregate value per issuer, as of October 31, 2009, of such securities: Dreyfus S&P 500 Index Fund: J.P. Morgan Securities, Inc.  $39,443,000 Goldman, Sachs & Co.  $20,863,000 Citigroup Global Markets Inc.  $12,620,000 Banc of America Securities, LLC  $30,391,000 Morgan Stanley  $10,466,000 Dreyfus International Stock Index Fund: Deutsche Bank Securities Inc.  $2,384,000 Credit Suisse Securities (USA) Inc.  $3,350,000 Barclays Capital Inc.  $ 3,219,000 UBS Securities LLC  $3,304,000 HSBC Securities (USA) Inc.  10,550,000 Dreyfus Smallcap Stock Index Fund and Dreyfus Midcap Index Fund, Inc. did not acquire securities of its regular brokers or dealers for the fiscal year ended October 31, 2009. Disclosure of Portfolio Holdings . It is the policy of Dreyfus to protect the confidentiality of fund portfolio holdings and prevent the selective disclosure of non-public information about such holdings. Each fund, or its duly authorized service providers, publicly discloses its portfolio holdings in accordance with regulatory requirements, such as periodic portfolio disclosure in filings with the SEC. Each non-money market fund, or its duly authorized service providers, may publicly disclose its complete schedule of portfolio holdings at month-end, with a one-month lag, at www.dreyfus.com . In addition, fifteen days following the end of each calendar quarter, each non-money market fund, or its duly authorized service providers, may publicly disclose on the website its complete schedule of portfolio holdings as of the end of such quarter. Each money market fund, or its duly authorized service providers, may publicly disclose on the website its complete schedule of holdings twice a month, on the 15th day of the month and the last business day of the month, with a 15-day lag. Portfolio holdings will remain available on the website until the date on which the fund files a Form N-CSR or Form N-Q for the period that includes the date as of which the website information is current. If a funds portfolio holdings are released pursuant to an ongoing arrangement with any party, such fund must have a legitimate business purpose for doing so, and neither the fund, nor Dreyfus or its affiliates, may receive any compensation in connection with an arrangement to make available information about the funds portfolio holdings. Funds may distribute portfolio holdings to mutual fund evaluation services such as Standard & Poors, Morningstar or Lipper Analytical Services; due diligence departments of broker-dealers and wirehouses that regularly analyze the portfolio holdings of mutual funds before their public disclosure; and broker-dealers that may be used by the fund, for the purpose of efficient trading and receipt of relevant research, provided that: (a) the recipient does not distribute the portfolio holdings to persons who are likely to use the information for purposes of purchasing or selling fund shares or fund portfolio holdings before the portfolio holdings become public information; and (b) the recipient signs a written confidentiality agreement. Funds may also disclose any and all portfolio information to their service providers and others who generally need access to such information in the performance of their contractual duties and responsibilities and are subject to duties of confidentiality, including a duty not to trade on non-public information, imposed by law and/or contract. These service providers include the funds custodian, independent registered public accounting firm, investment adviser, administrator, and each of their respective affiliates and advisers. Disclosure of portfolio holdings may be authorized only by the Companys Chief Compliance Officer, and any exceptions to this policy are reported quarterly to the Companys Board. SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS The Board of each fund in the Dreyfus Family of Funds has delegated to Dreyfus the authority to vote proxies of companies held in the funds portfolio. Dreyfus, through its participation on BNY Mellons Proxy Policy Committee (the PPC), applies BNY Mellons Proxy Voting Policy, related procedures, and voting guidelines when voting proxies on behalf of the funds. Dreyfus recognizes that an investment adviser is a fiduciary that owes its clients, including funds it manages, a duty of utmost good faith and full and fair disclosure of all material facts. An investment advisers duty of loyalty requires an adviser to vote proxies in a manner consistent with the best financial and economic interest of its clients and precludes the adviser from subrogating the clients interests to its own. In addition, an investment adviser voting proxies on behalf of a fund must do so in a manner consistent with the best financial and economic interests of the fund and its shareholders. Dreyfus seeks to avoid material conflicts of interest by participating in the PPC, which applies detailed, pre-determined written proxy voting guidelines (the Voting Guidelines) in an objective and consistent manner across client accounts, based on internal and external research and recommendations provided by a third party vendor, and without consideration of any client relationship factors. Further, Dreyfus and its affiliates engage a third party as an independent fiduciary to vote all proxies for BNY Mellon securities and proxies of mutual funds sponsored by Dreyfus or its affiliates (including the Dreyfus Family of Funds), and may engage an independent fiduciary to vote proxies of other issuers in Dreyfus and its affiliates discretion. All proxies received by the funds are reviewed, categorized, analyzed and voted in accordance with the Voting Guidelines. The guidelines are reviewed periodically and updated as necessary to reflect new issues and any changes in BNY Mellons or Dreyfus policies on specific issues. Items that can be categorized under the Voting Guidelines are voted in accordance with any applicable guidelines or referred to the PPC, if the applicable guidelines so require. Proposals for which a guideline has not yet been established, for example, new proposals arising from emerging economic or regulatory issues, are referred to the PPC for discussion and vote. Additionally, the PPC may elect to review any proposal where it has identified a particular issue for special scrutiny in light of new information. With regard to voting proxies of foreign companies, Dreyfus weighs the cost of voting and potential inability to sell the securities (which may occur during the voting process) against the benefit of voting the proxies to determine whether or not to vote. With respect to securities lending transactions, Dreyfus seeks to balance the economic benefits of continuing to participate in an open securities lending transaction against the inability to vote proxies. When evaluating proposals, the PPC recognizes that the management of a publicly-held company may need protection from the markets frequent focus on short-term considerations, so as to be able to concentrate on such long-term goals as productivity and development of competitive products and services. In addition, the PPC generally supports proposals designed to provide management with short-term insulation from outside influences so as to enable them to bargain effectively with potential suitors to the extent such proposals are discrete and not bundled with other proposals. The PPC believes that a shareholders role in the governance of a publicly-held company is generally limited to monitoring the performance of the company and its management and voting on matters which properly come to a shareholder vote. However, the PPC generally opposes proposals designed to insulate an issuers management unnecessarily from the wishes of a majority of shareholders. On questions of social responsibility where economic performance does not appear to be an issue, the PPC attempts to ensure that management reasonably responds to the social issues. Responsiveness will be measured by managements efforts to address the particular social issue including, where appropriate, assessment of the implications of the proposal to the ongoing operations of the company. The PPC will pay particular attention to repeat issues where management has failed in its commitment in the intervening period to take actions on issues. With respect to funds having investment policies that require proxies to be cast in a certain manner on particular social responsibility issues, proposals relating to such issues are evaluated and voted separately by the funds portfolio manager in accordance with such policies, rather than pursuant to the PPC process described above. In evaluating proposals regarding incentive plans and restricted stock plans, the PPC typically employs a shareholder value transfer model. This model seeks to assess the amount of shareholder equity flowing out of the company to executives as options are exercised. After determining the cost of the plan, the PPC evaluates whether the cost is reasonable based on a number of factors, including industry classification and historical performance information. The PPC generally votes against proposals that permit the repricing or replacement of stock options without shareholder approval or that are silent on repricing and the company has a history of repricing stock options in a manner that the PPC believes is detrimental to shareholders. Information regarding how proxies were voted for the funds is available on the Dreyfus Family of Funds website at http://www.dreyfus.com and on the Securities and Exchange Commissions website at http://www.sec.gov on the funds Form N-PX filed with the Commission. INFORMATION ABOUT THE FUNDS Each Fund share has one vote and, when issued and paid for in accordance with the terms of the offering, is fully paid and non-assessable. Fund shares have equal rights as to dividends and in liquidation. Shares have no preemptive, subscription or conversion rights and are freely transferable. Unless otherwise required by the 1940 Act, ordinarily it will not be necessary for a Fund to hold annual meetings of shareholders. As a result, shareholders may not consider each year the election of Board members or the appointment of auditors. However, the holders of at least 10% of the shares outstanding and entitled to vote may require the Fund to hold a special meeting of shareholders for purposes of removing a Board member from office. Shareholders may remove a Board member by the affirmative vote of a majority of the Funds outstanding voting shares. In addition, the Board will call a meeting of shareholders for the purpose of electing Board members if, at any time, less than a majority of the Board members then holding office have been elected by shareholders. Dreyfus S&P 500 Index Fund, Dreyfus Smallcap Stock Index Fund and Dreyfus International Stock Index Fund are separate series of Dreyfus Index Funds, Inc. Rule 18f-2 under the 1940 Act provides that any matter required to be submitted under the provisions of the 1940 Act or applicable state law or otherwise to the holders of the outstanding voting securities of an investment company, such as Dreyfus Index Funds, Inc., will not be deemed to have been effectively acted upon unless approved by the holders of a majority of the outstanding shares of each series affected by such matter. Rule 18f-2 further provides that a series shall be deemed to be affected by a matter unless it is clear that the interests of each series in the matter are identical or that the matter does not affect any interest of such series. Rule 18f-2 exempts the selection of independent accounts and the election of Board members from the separate voting requirements of the Rule. Each Fund is intended to be a long-term investment vehicle and is not designed to provide investors with a means of speculating on short-term market movements. A pattern of frequent purchases and exchanges can be disruptive to efficient portfolio management and, consequently, can be detrimental to the Funds performance and its shareholders. If Fund management determines that an investor is following an abusive investment strategy, it may reject any purchase request, or terminate the investors exchange privilege, with or without prior notice. Such investors also may be barred from purchasing shares of other funds in the Dreyfus Family of Funds. Accounts under common ownership or control may be considered as one account for purposes of determining a pattern of excessive or abusive trading. In addition, a Fund may refuse or restrict purchase or exchange requests for Fund shares by any person or group if, in the judgment of the Funds management, the Fund would be unable to invest the money effectively in accordance with its investment objective and policies or could otherwise be adversely affected or if the Fund receives or anticipates receiving simultaneous orders that may significantly affect the Fund. If an exchange request is refused, the Company will take no other action with respect to the Fund shares until it receives further instructions from the investor. While the Company will take reasonable steps to prevent excessive short term trading deemed to be harmful to a Fund, it may not be able to identify excessive trading conducted through certain financial intermediaries or omnibus accounts. On April 23, 2002, Dreyfus Midcap Index Fund, Inc. changed its name from Peoples S&P Midcap Index Fund, Inc. to its current name. Each Fund will send annual and semi-annual financial statements to all its shareholders. Dreyfus S&P 500 Index Fund, Dreyfus Midcap Index Fund, Inc. and Dreyfus Smallcap Stock Index Fund are not sponsored, endorsed, sold or promoted by Standard & Poors, a division of The McGraw-Hill Companies, Inc. (S&P). S&P makes no representation or warranty, express or implied, to the owners of such Funds or any member of the public regarding the advisability of investing in securities generally or in the Fund particularly or the ability of the S&P 500 Index, S&P 400 Index or S&P 600 Index to track general stock market performance. S&Ps only relationship to the Funds is the licensing of certain trademarks and trade names of S&P and of the relevant Indexes which are determined, composed and calculated by S&P without regard to the Funds. S&P has no obligation to take the needs of Dreyfus S&P 500 Index Fund, Dreyfus Midcap Index Fund, Inc. or Dreyfus Smallcap Stock Index Fund or the owners of such Funds into consideration in determining, composing or calculating the S&P 500 Index, S&P 400 Index or S&P 600 Index, respectively. S&P is not responsible for and has not participated in the calculation of any such Funds net asset value, nor is S&P a distributor of any such Fund. S&P has no obligation or liability in connection with the administration, marketing or trading of Dreyfus S&P 500 Index Fund, Dreyfus Midcap Index Fund, Inc., or Dreyfus Smallcap Stock Index Fund. S&P DOES NOT GUARANTEE THE ACCURACY AND/OR THE COMPLETENESS OF THE S&P 500 INDEX, S&P &P &P MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY DREYFUS S&P , DREYFUS MIDCAP INDEX FUND, INC. OR DREYFUS SMALLCAP STOCK INDEX FUND, OWNERS OF SUCH FUNDS, OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE S&P 500 INDEX, S&P &P &P MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE S&P 500 INDEX, S&P &P , IN NO EVENT SHALL S&P HAVE ANY LIABILITY FOR ANY SPECIAL, PUNITIVE, INDIRECT, OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS), EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES. The following persons are known by the Company to own of record, 5% or more of a Funds outstanding voting securities as of February 5, 2010. A shareholder who beneficially owns, directly or indirectly, more than 25% of a Funds voting securities may be deemed a control person (as defined in the 1940 Act) of the Fund. DREYFUS S&P Valic Retirement Services Company 18.32% FBO  City of West Sacramento Deferred Compensation Plan 2929 Allen Parkway, A6-20 Houston, TX 77019-2155 Fidelity Investments Institutional Operations Company, Inc. 16.64% (FIIOC) As Agent FBO  CMGI, Inc. Savings & Retirement 100 Magellan Way KWIC Covington, KY 41015-1999 National Financial Services 10.98% 82 Devonshire Street G10G Boston, MA 02109-3605 Charles Schwab & Company, Inc. 10.41% Reinvest Account Attn: Mutual Funds 101 Montgomery St. San Francisco, CA 94104-4151 Nationwide Life Insurance Company 7.64% NWVA c/o IPO Portfolio Accounting P.O. Box 182029 Columbus, OH 43218-2029 DREYFUS INTERNATIONAL STOCK INDEX FUND National Financial Services 30.05% 82 Devonshire Street G10G Boston, MA 02109-3605 Charles Schwab & Company, Inc. 21.82% Reinvest Account Attn: Mutual Funds 101 Montgomery Street San Francisco, CA 94104-4151 AIG Retirement Services Company 20.87% FBO  State of Iowa 2929 Allen Parkway, A6-20 Houston, TX 77019-2155 DREYFUS SMALLCAP STOCK INDEX FUND Charles Schwab & Company, Inc. 20.03% Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 AIG Retirement Services Company 14.59% FBO  City of Woodland 2929 Allen Parkway, A6-20 Houston, TX 77019-2155 National Financial Services 13.29% 82 Devonshire Street G10G Boston, MA 02109-3605 First Union National Bank, Cust. 10.75% Various Retirement Plans 1525 West Wt. Harris Blvd. Charlotte, NC 28262-8522 SEI Private Trust Co. 5.95% C/O Mellon Bank Attn: Mutual Funds One Freedom Valley Drive Oaks, PA 19456-9989 DREYFUS MIDCAP INDEX FUND Charles Schwab & Company, Inc. 17.83% Reinvest Account Attn: Mutual Funds 101 Montgomery Street San Francisco, CA 94104-4151 First Union National Bank, TTEE 14.99% FBO - FUNB 1525 West Wt. Harris Blvd. Charlotte, NC 28262-8522 AIG Retirement Services Company 11.57% FBO  Sunnyside Community Hospital 401A 2929 Allen Parkway , A6-20 Houston, TX 77019-2155 National Financial Services 11.38% 82 Devonshire Street G10G Boston, MA 02109-3605 SEI Private Trust Company 6.61% c/o First Tennessee Bank Attn: Mutual Fund Administrator One Freedom Valley Drive Oaks, PA 19456-9989 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New York 10038-4982, as counsel for the Funds, has rendered its opinion as to certain legal matters regarding the due authorization and valid issuance of the shares being sold pursuant to the Funds Prospectus. Ernst & Young LLP, 5 Times Square, New York, New York 10036, an independent registered public accounting firm, has been selected as the independent registered public accounting firm for each Fund. APPENDIX Description of S&P A-1 Commercial Paper Ratings: A short-term obligation rated A-1 is rated in the highest category by S&P. The obligors capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligors capacity to meet its financial commitment on these obligations is extremely strong. Description of Moodys Prime-1 Commercial Paper Ratings: Issuers rated Prime-1 (or supporting institutions) have a superior ability for repayment of senior short-term debt obligations. Prime-1 repayment ability will often be evidenced by many of the following characteristics: Leading market positions in well-established industries. High rates of return on funds employed. Conservative capitalization structure with moderate reliance on debt and ample asset protections. Broad margins in earnings coverage of fixed financial charges and high internal cash generation. Well-established access to a range of financial markets and assured sources of alternate liquidity. DREYFUS INDEX FUNDS, INC. PART C. OTHER INFORMATION Item 23. Exhibits (a) Registrant's Articles of Incorporation and Articles of Amendment are incorporated by reference to Exhibit (1)(a) of Post-Effective Amendment No. 6 to the Registration Statement on Form N-1A, filed on February 8, 1994, and Exhibit (1)(b) of Post-Effective Amendment No. 6 to the Registration Statement on Form N-1A, filed on February 8, 1994. (b) Registrant's By-Laws, as amended and restated, are incorporated by reference to Exhibit (b) of Post- Effective Amendment No. 22 to the Registration Statement on Form N-1A, filed on February 23, 2006. (d) Management Agreement is incorporated by reference to Exhibit (5) of Post-Effective Amendment No. 11 to the Registration Statement on Form N-1A, filed on June 12, 1997. (e)(i) Amended Distribution Agreement is incorporated by reference to Exhibit (e) of Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A, filed on February 25, 2000. (e)(ii) Forms of Service Agreements is incorporated by reference to Exhibit (e)(ii) of Post-Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed on February 27, 2007. (e)(iii) Forms of Supplement to Service Agreements is incorporated by reference to Exhibit (e)(iii) of Post- Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed on February 27, 2007. (g) Custody Agreement is incorporated by reference to Exhibit 8 of Post-Effective Amendment No. 9 to the Registration Statement on Form N-1A, filed on December 26, 1996. (h)(i) Shareholder Services Plan is incorporated by reference to Exhibit (9) of Post-Effective Amendment No. 11 to the Registration Statement on Form N-1A, filed on June 12, 1997. (h)(ii) Amended and Restated Transfer Agency Agreement dated as of June 1, 2007 is incorporated by reference to Exhibit (h)(ii) of Post-Effective Amendment No. 24 to the Registration Statement in Form N-1A, filed on February 28, 2008. (i) Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (i) of Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A, filed on February 25, 2000. (j) Consent of Independent Registered Public Accounting Firm. (n) Rule 18f-3 Plan is incorporated by reference to Exhibit (n) of Post-Effective Amendment No. 26 to the Registration Statement on Form N-1A, filed on October 1, 2009. (p) Code of Ethics is incorporated by reference to Exhibit (p) of Post-Effective Amendment No. 25 to the Registration Statement on Form N-1A, filed on February 27, 2009. C-1 Item 23. Exhibits. - List (continued) Other Exhibits (a) Power of Attorney. (b) Certificate of Secretary. Item 24. Persons Controlled by or under Common Control with Registrant. Not Applicable Item 25. Indemnification The Registrant's charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys' fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant. These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, as amended, that no board member or officer of a fund may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is hereby made to the following: Article Seventh of the Registrant's Articles of Incorporation and any amendments thereto, Article VIII of Registrant's Amended and Restated Bylaws, Section 2-418 of the Maryland General Corporation Law and Section 1.10 of the Distribution Agreement. Item 26. Business and Other Connections of Investment Adviser. The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as investment adviser, sub-investment adviser or administrator. C-2 ITEM 26. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan Baum MBSC Securities Corporation ++ Chief Executive Officer 3/08 - Present Chief Executive Officer Chairman of the Board 3/08 - Present and Chair of the Board Director 6/07 - 3/08 Executive Vice President 6/07 - 3/08 J. Charles Cardona MBSC Securities Corporation ++ Director 6/07 - Present President and Director Executive Vice President 6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Diane P. Durnin None Vice Chair and Director Phillip N. Maisano The Bank of New York Mellon ***** Senior Vice President 7/08 - Present Director, Vice Chair and Chief Investment Officer BNY Mellon, National Association + Senior Vice President 7/08 - Present Mellon Bank, N.A. + Senior Vice President 4/06 - 6/08 BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present BNY Mellon Investment Office GP LLC* Manager 4/07 - Present Mellon Global Alternative Investments Limited Director 8/06 - Present London, England Pareto Investment Management Limited Director 4/08 - Present London, England The Boston Company Asset Management NY, Manager 10/07 - Present LLC * The Boston Company Asset Management, LLC * Manager 12/06 - Present Urdang Capital Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Urdang Securities Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 EACM Advisors LLC Chairman of Board 8/04 - Present 200 Connecticut Avenue Norwalk, CT 06854-1940 C-3 Name and Position With Dreyfus Other Businesses Position Held Dates Founders Asset Management LLC**** Member, Board of 11/06 - 12/09 Managers Standish Mellon Asset Management Company, Board Member 12/06 - Present LLC Mellon Financial Center 201 Wa shington Street Boston, MA 02108-4408 Mellon Capital Management Corporation*** Director 12/06 - Present Mellon Equity Associates, LLP + Board Member 12/06 - 12/07 Newton Management Limited Board Member 12/06 - Present London, England Franklin Portfolio Associates, LLC * Board Member 12/06 - Present Mitchell E. Harris Standish Mellon Asset Management Company Chairman 2/05 - Present Director LLC Chief Executive Officer 8/04 - Present Mellon Financial Center Member, Board of 10/04 - Present 201 Washington Street Managers Boston, MA 0210 8-4408 Alcentra NY, LLC ++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08 - Present BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present Pareto New York LLC ++ Manager 11/07 - Present Standish Ventures LLC President 12/05 - Present Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Manager 12/05 - Present Palomar Management Director 12/97 - Present London, England Palomar Management Holdings Limited Director 12/97 - Present London, England Pareto Investment Management Limited Director 9/04 - Present London, England Jeffrey D. Landau The Bank of New York Mellon + Executive Vice President 4/07 - Present Director Allomon Corporation + Treasurer 12/07 - Present APT Holdings Corporation + Treasurer 12/07 - Present BNY Mellon, N.A. + Treasurer 7/07 - 0/10 Mellon Funding Corporation + Treasurer 12/07 - 12/09 The Bank of New York Mellon Corporation + Treasurer 7/07 - 01/10 C-4 Name and Position With Dreyfus Other Businesses Position Held Dates Ronald P. OHanley The Bank of New York Mellon Corporation ***** Vice Chairman 7/07 - Present Director Mellon Trust of New England, N.A. * Vice Chairman 4/05 - 6/08 The Bank of New York Mellon ***** Vice Chairman 7/08 - Present BNY Mellon, National Association + Vice Chairman 7/08 - Present BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present BNY Mellon Investment Office GP LLC + Manager 4/07 - Present EACM Advisors LLC Manager 6/04 - Present 200 Connecticut Avenue Norwalk, CT 06854-1940 Ivy Asset Management Corp. Director 12/07 - Present One Jericho Plaza Jericho, NY 11753 Neptune LLC +++++ Chairman 7/98 - Present President 7/98 - Present Member, Management 6/98 - Present Committee Pareto Investment Management Limited Director 9/04 - Present London, England The Boston Company Asset Management NY, Manager 10/07 - Present LLC * The Boston Company Asset Management, LLC * Manager 12/97 - Present The Boston Company Holding, LLC * Vice Chairman 2/07 - Present Walter Scott & Partners Limited Director 10/06 - Present Edinburgh, Scotland WestLB Mellon Asset Management Holdings Director 4/06 - Present Limited Dusseldorf, Germany Mellon Bank, N.A. + Vice Chairman 6/01 - 6/08 Standish Mellon Asset Management Company, Board Member 7/01  Present LLC M ellon Financial Center 201 Washington Street Boston, M A 02108-4408 Franklin Portfolio Holdings, LLC * Director 12/00 - Present Franklin Portfolio Associates, LLC * Director 4/97  Present Pareto Partners (NY) ++ Partner Representative 2/00 - Present Buck Consultants, Inc. ++ Director 7/97 - Present C-5 Name and Position With Dreyfus Other Businesses Position Held Dates Newton Management Limited Executive Committee 10/98 - Present London, England Member Director 10/98 - Present BNY Mellon Asset Management Japan Limited Director 6/06 - Present Tokyo, Japan TBCAM Holdings, LLC * Director 1/98  Present MAM (MA) Holding Trust +++++ Trustee 6/03  Present MAM (DE) Trust +++++ Trustee 6/03  Present Pareto Partners Partner Representative 5/97  Present The Bank of New York Mellon Centre 160 Queen Victoria Street London England Mellon Capital Management Corporation *** Director 2/97  Present Mellon Equity Associates, LLP + Executive Committee 1/98  12/07 Member Chairman 1/98  12/07 Mellon Global Investing Corp. * Director 5/97  Present Chairman 5/97 - Present Chief Executive Officer 5/97  Present Cyrus Taraporevala Urdang Capital Management, Inc. Director 10/07 - Present Director 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Urdang Securities Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 The Boston Company Asset Management NY, Manager 08/06  Present LLC * The Boston Company Asset Management LLC * Manager 01/08  Present BNY Mellon, National Association + Senior Vice President 07/06 - Present The Bank of New York Mellon ***** Senior Vice President 07/06 - Present Scott E. Wennerholm Mellon Capital Management Corporation *** Director 10/05 - Present Director Newton Management Limited Director 1/06 - Present London, England Gannett Welsh & Kotler LLC Manager 11/07 - Present 222 Berkley Street Administrator 11/07 - Present Boston, MA 02116 BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present Ivy Asset Management Corp. Director 12/07 - Present One Jericho Plaza Jericho, NY 11753 C-6 Name and Position With Dreyfus Other Businesses Position Held Dates Urdang Capital Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Urdang Securities Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 EACM Advisors LLC Manager 6/04 - Present 200 Connecticut Avenue Norwalk, CT 06854-1940 Franklin Portfolio Associates LLC * Manager 1/06 - Present The Boston Company Asset Management NY, Manager 10/07 - Present LLC* The Boston Company Asset Management LLC* Manager 10/05 - Present Pareto Investment Management Limited Director 3/06 - Present London, England Mellon Equity Associates, LLP + Executive Committee 10/05 - 12/07 Member Standish Mellon Asset Management Company, Member, Board of 10/05 - Present LLC Managers Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 The Boston Company Holding, LLC * Member, Board of 4/06 - Present Managers The Bank of New York Mellon ***** Senior Vice President 7/08 - Present BNY Mellon, National Association + Senior Vice President 7/08 - Present Mellon Bank, N.A. + Senior Vice President 10/05 - 6/08 Mellon Trust of New England, N. A. * Director 4/06 - 6/08 Senior Vice President 10/05 - 6/08 MAM (DE) Trust +++++ Member of Board of 1/07 - Present Trustees MAM (MA) Holding Trust +++++ Member of Board of 1/07 - Present Trustees Bradley J. Skapyak MBSC Securities Corporation ++ Executive Vice President 6/07 - Present Chief Operating Officer and Director The Bank of New York Mellon **** Senior Vice President 4/07 - Present The Dreyfus Family of Funds ++ President 1/10 - Present Dwight Jacobsen Pioneer Investments Senior Vice President 4/06 - 12/07 Executive Vice President 60 State Street and Director Boston, Massachusetts C-7 Name and Position With Dreyfus Other Businesses Position Held Dates Patrice M. Kozlowski None Senior Vice President  Corporate Communications Gary Pierce The Bank of New York Mellon ***** Vice President 7/08 - Present Controller BNY Mellon, National Association + Vice President 7/08 - Present The Dreyfus Trust Company +++ Chief Financial Officer 7/05 - 6/08 Treasurer 7/05 - 6/08 Laurel Capital Advisors, LLP + Chief Financial Officer 5/07 - Present MBSC Securities Corporation ++ Director 6/07 - Present Chief Financial Officer 6/07 - Present Founders Asset Management, LLC**** Assistant Treasurer 7/06 - 12/09 Dreyfus Consumer Credit Treasurer 7/05 - Present Corporation ++ Dreyfus Transfer, Inc. ++ Chief Financial Officer 7/05 - Present Dreyfus Service Treasurer 7/05 - Present Organization, Inc. ++ Seven Six Seven Agency, Inc. ++ Treasurer 4/99 - Present Joseph W. Connolly The Dreyfus Family of Funds ++ Chief Compliance 10/04 - Present Chief Compliance Officer Officer Laurel Capital Advisors, LLP + Chief Compliance 4/05 - Present Officer The Mellon Funds Trust ++ Chief Compliance 10/04 - Present Officer MBSC Securities Corporation ++ Chief Compliance 6/07  Present Officer Gary E. Abbs The Bank of New York Mellon + First Vice President and 12/96  Present Vice President  Tax Manager of Tax Compliance Dreyfus Service Organization ++ Vice President  Tax 01/09  Present Dreyfus Consumer Credit Corporation ++ Chairman 01/09  Present President 01/09  Present MBSC Securities Corporation ++ Vice President  Tax 01/09  Present Jill Gill MBSC Securities Corporation ++ Vice President 6/07  Present Vice President  Human Resources The Bank of New York Mellon ***** Vice President 7/08  Present BNY Mellon, National Association + Vice President 7/08 - Present Mellon Bank N.A. + Vice President 10/06  6/08 C-8 Name and Position With Dreyfus Other Businesses Position Held Dates Joanne S. Huber The Bank of New York Mellon + State & Local 07/1/07  Vice President  Tax Compliance Manager Present Dreyfus Service Organization ++ Vice President  Tax 01/09  Present Dreyfus Consumer Credit Corporation ++ Vice President  Tax 01/09  Present MBSC Securities Corporation ++ Vice President  Tax 01/09  Present Anthony Mayo None Vice President  Information Systems John E. Lane A P Colorado, Inc. + Vice President  Real 8/07 - Present Vice President Estate and Leases A P East, Inc. + Vice President Real 8/07 - Present Estate and Leases A P Management, Inc. + Vice President Real 8/07 - Present Estate and Leases A P Properties, Inc. + Vice President  Real 8/07 - Present Estate and Leases A P Rural Land, Inc. + Vice President Real 8/07 - 9/07 Estate and Leases Allomon Corporation + Vice President Real 8/07 - Present Estate and Leases AP Residential Realty, Inc. + Vice President Real 8/07 - Present Estate and Leases AP Wheels, Inc. + Vice President Real 8/07 - Present Estate and Leases BNY Mellon, National Association + Vice President  Real 7/08 - Present Estate and Leases Citmelex Corporation + Vice President Real 8/07 - Present Estate and Leases Eagle Investment Systems LLC Vice President Real 8/07 - Present 65 LaSalle Road Estate and Leases West Hartford, CT 06107 East Properties Inc. + Vice President Real 8/07 - Present Estate and Leases FSFC, Inc. + Vice President Real 8/07 - Present Estate and Leases Holiday Properties, Inc. + Vice President Real 8/07 - Present Estate and Leases MBC Investments Corporation + Vice President Real 8/07 - Present Estate and Leases MBSC Securities Corporation ++ Vice President Real 8/07 - Present Estate and Leases MELDEL Leasing Corporation Number 2, Inc. + Vice President Real 7/07 - Present Estate and Leases Mellon Bank Community Development Vice President Real 11/07 - Present Corporation + Estate and Leases Mellon Capital Management Corporation + Vice President Real 8/07 - Present Estate and Leases Mellon Financial Services Corporation #1 + Vice President Real 8/07 - Present Estate and Leases Mellon Financial Services Corporation #4 + Vice President  Real 7/07 - Present Estate and Leases Mellon Funding Corporation + Vice President Real 12/07 - Present Estate and Leases Mellon Holdings, LLC + Vice President Real 12/07 - Present Estate and Leases C-9 Name and Position With Dreyfus Other Businesses Position Held Dates Mellon International Leasing Company + Vice President Real 7/07 - Present Estate and Leases Mellon Leasing Corporation + Vice President Real 7/07 - Present Estate and Leases Mellon Private Trust Company, National Vice President Real 8/07 - 1/08 Association + Estate and Leases Mellon Securities Trust Company + Vice President Real 8/07 - 7/08 Estate and Leases Mellon Trust Company of Illinois + Vice President Real 8/07 - 07/08 Estate and Leases Mellon Trust Company of New England, N.A. + Vice President Real 8/07 - 6/08 Estate and Leases Mellon Trust Company of New York LLC ++ Vice President Real 8/07 - 6/08 Estate and Leases Mellon Ventures, Inc. + Vice President Real 8/07 - Present Estate and Leases Melnamor Corporation + Vice President Real 8/07 - Present Estate and Leases MFS Leasing Corp. + Vice President Real 7/07 - Present Estate and Leases MMIP, LLC + Vice President Real 8/07 - Present Estate and Leases Pareto New York LLC ++ Vice President Real 10/07 - Present Estate and Leases Pontus, Inc. + Vice President Real 7/07 - Present Estate and Leases Promenade, Inc. + Vice President Real 8/07 - Present Estate and Leases RECR, Inc. + Vice President Real 8/07 - Present Estate and Leases SKAP #7 + Vice President Real 8/07 - 11/07 Estate and Leases Technology Services Group, Inc.***** Senior Vice President 6/06 - Present Tennesee Processing Center LLC***** Managing Director 5/08 - Present Senior Vice President 4/04 - 5/08 Texas AP, Inc. + Vice President Real 8/07 - Present Estate and Leases The Bank of New York Mellon***** Vice President  Real 7/08 - Present Estate and Leases The Bank of New York Mellon Corporation***** Executive Vice President 8/07 - Present Trilem, Inc. + Vice President Real 8/07 - Present Estate and Leases Jeanne M. Login A P Colorado, Inc. + Vice President Real 8/07 - Present Vice President Estate and Leases A P East, Inc. + Vice President Real 8/07 - Present Estate and Leases A P Management, Inc. + Vice President Real 8/07 - Present Estate and Leases A P Properties, Inc. + Vice President  Real 8/07 - Present Estate and Leases A P Rural Land, Inc. + Vice President Real 8/07 - 9/07 Estate and Leases Allomon Corporation + Vice President Real 8/07 - Present Estate and Leases AP Residential Realty, Inc. + Vice President Real 8/07 - Present Estate and Leases C-10 Name and Position With Dreyfus Other Businesses Position Held Dates AP Wheels, Inc. + Vice President Real 8/07 - Present Estate and Leases APT Holdings Corporation + Vice President Real 8/07 - Present Estate and Leases BNY Investment Management Services LLC ++++ Vice President Real 1/01 - Present Estate and Leases BNY Mellon, National Association + Vice President  Real 7/08 - Present Estate and Leases Citmelex Corporation + Vice President Real 8/07 - Present Estate and Leases Eagle Investment Systems LLC + Vice President Real 8/07 - Present Estate and Leases East Properties Inc. + Vice President Real 8/07 - Present Estate and Leases FSFC, Inc. + Vice President Real 8/07 - Present Estate and Leases Holiday Properties, Inc. + Vice President Real 8/07 - Present Estate and Leases MBC Investments Corporation + Vice President Real 8/07 - Present Estate and Leases MBSC Securities Corporation ++ Vice President Real 8/07 - Present Estate and Leases MELDEL Leasing Corporation Number 2, Inc. + Vice President Real 7/07 - Present Estate and Leases Mellon Bank Community Development Vice President  Real 11/07 - Present Corporation + Estate and Leases Mellon Capital Management Corporation + Vice President Real 8/07 - Present Estate and Leases Mellon Financial Services Corporation #1 + Vice President Real 8/07 - Present Estate and Leases Mellon Financial Services Corporation #4 + Vice President  Real 7/07 - Present Estate and Leases Mellon Funding Corporation + Vice President  Real 12/07 - Present Estate and Leases Mellon Holdings LLC + Vice President  Real 12/07 - Present Estate and Leases Mellon International Leasing Company + Vice President Real 7/07 - Present Estate and Leases Mellon Leasing Corporation + Vice President Real 7/07 - Present Estate and Leases Mellon Private Trust Company, National Vice President  Real 8/07 - 1/08 Association + Estate and Leases Mellon Securities Trust Company + Vice President  Real 8/07 - 7/08 Estate and Leases Mellon Trust of New England, N.A. * Vice President  Real 8/07 - 6/08 Estate and Leases Mellon Trust Company of Illinois + Vice President Real 8/07 - 7/08 Estate and Leases MFS Leasing Corp. + Vice President Real 7/07 - Present Estate and Leases MMIP, LLC + Vice President Real 8/07 - Present Estate and Leases Pontus, Inc. + Vice President Real 7/07 - Present Estate and Leases Promenade, Inc. + Vice President  Real 8/07 - Present Estate and Leases RECR, Inc. + Vice President  Real 8/07 - Present Estate and Leases C-11 Name and Position With Dreyfus Other Businesses Position Held Dates SKAP #7 + Vice President  Real 8/07 - 11/07 Estate and Leases Tennesee Processing Center LLC***** Managing Director 5/08 - Present Senior Vice President 4/04 - 5/08 Texas AP, Inc. + Vice President  Real 8/07 - Present Estate and Leases The Bank of New York Mellon***** Vice President  Real 7/08 - Present Estate and Leases Trilem, Inc. + Vice President  Real 8/07 - Present Estate and Leases James Bitetto The Dreyfus Family of Funds* Vice President and 8/05 - Present Secretary Assistant Secretary MBSC Securities Corporation ++ Assistant Secretary 6/07 - Present Dreyfus Service Organization, Inc. ++ Secretary 8/05 - Present The Dreyfus Consumer Credit Corporation ++ Vice President 2/02 - Present Founders Asset Management LLC**** Assistant Secretary 3/09 - 12/09 * The address of the business so indicated is One Boston Place, Boston, Massachusetts, 02108. ** The address of the business so indicated is One Bush Street, Suite 450, San Francisco, California 94104. *** The address of the business so indicated is 595 Market Street, Suite 3000, San Francisco, California 94105. **** The address of the business so indicated is 210 University Blvd., Suite 800, Denver, Colorado 80206. ***** The address of the business so indicated is One Wall Street, New York, New York 10286. + The address of the business so indicated is One Mellon Bank Center, Pittsburgh, Pennsylvania 15258. ++ The address of the business so indicated is 200 Park Avenue, New York, New York 10166. +++ The address of the business so indicated is 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. ++++ The address of the business so indicated is White Clay Center, Route 273, Newark, Delaware 19711. +++++ The address of the business so indicated is 4005 Kennett Pike, Greenville, DE 19804. C-12 Item 27. Principal Underwriters (a) Other investment companies for which Registrant's principal underwriter (exclusive distributor) acts as principal underwriter or exclusive distributor: 1. Advantage Funds, Inc. 2. BNY Mellon Funds Trust 3. CitizensSelect Funds 4. Dreyfus Appreciation Fund, Inc. 5. Dreyfus BASIC Money Market Fund, Inc. 6. Dreyfus BASIC U.S. Government Money Market Fund 7. Dreyfus BASIC U.S. Mortgage Securities Fund 8. Dreyfus Bond Funds, Inc. 9. Dreyfus Cash Management 10. Dreyfus Cash Management Plus, Inc. 11. Dreyfus Connecticut Municipal Money Market Fund, Inc. 12. Dreyfus Funds, Inc. 13. The Dreyfus Fund Incorporated 14. Dreyfus Government Cash Management Funds 15. Dreyfus Growth and Income Fund, Inc. 16. Dreyfus Index Funds, Inc. 17. Dreyfus Institutional Cash Advantage Funds 18. Dreyfus Institutional Money Market Fund 19. Dreyfus Institutional Preferred Money Market Funds 20. Dreyfus Institutional Reserves Funds 21. Dreyfus Intermediate Municipal Bond Fund, Inc. 22. Dreyfus International Funds, Inc. 23. Dreyfus Investment Funds 24. Dreyfus Investment Grade Funds, Inc. 25. Dreyfus Investment Portfolios 26. The Dreyfus/Laurel Funds, Inc. 27. The Dreyfus/Laurel Funds Trust 28. The Dreyfus/Laurel Tax-Free Municipal Funds 29. Dreyfus LifeTime Portfolios, Inc. 30. Dreyfus Liquid Assets, Inc. 31. Dreyfus Manager Funds I 32. Dreyfus Manager Funds II 33. Dreyfus Massachusetts Municipal Money Market Fund 34. Dreyfus Midcap Index Fund, Inc. 35. Dreyfus Money Market Instruments, Inc. 36. Dreyfus Municipal Bond Opportunity Fund 37. Dreyfus Municipal Cash Management Plus 38. Dreyfus Municipal Funds, Inc. 39. Dreyfus Municipal Money Market Fund, Inc. 40. Dreyfus New Jersey Municipal Bond Fund, Inc. 41. Dreyfus New Jersey Municipal Money Market Fund, Inc. 42. Dreyfus New York AMT-Free Municipal Bond Fund 43. Dreyfus New York AMT-Free Municipal Money Market Fund 44. Dreyfus New York Municipal Cash Management 45. Dreyfus New York Tax Exempt Bond Fund, Inc. 46. Dreyfus Opportunity Funds C-14 47. Dreyfus Pennsylvania Municipal Money Market Fund 48. Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. 49 . Dreyfus Premier GNMA Fund, Inc. 50 . Dreyfus Premier Investment Funds, Inc. 51. Dreyfus Premier Short-Intermediate Municipal Bond Fund 52. Dreyfus Premier Worldwide Growth Fund, Inc. 53. Dreyfus Research Growth Fund, Inc. 54. Dreyfus State Municipal Bond Funds 55. Dreyfus Stock Funds 56. Dreyfus Short-Intermediate Government Fund 57. The Dreyfus Socially Responsible Growth Fund, Inc. 58. Dreyfus Stock Index Fund, Inc. 59. Dreyfus Tax Exempt Cash Management Funds 60. The Dreyfus Third Century Fund, Inc. 61. Dreyfus Treasury & Agency Cash Management 62. Dreyfus Treasury Prime Cash Management 63. Dreyfus U.S. Treasury Intermediate Term Fund 64. Dreyfus U.S. Treasury Long Term Fund 65. Dreyfus 100% U.S. Treasury Money Market Fund 66. Dreyfus Variable Investment Fund 67. Dreyfus Worldwide Dollar Money Market Fund, Inc. 68. General California Municipal Money Market Fund 69. General Government Securities Money Market Funds, Inc. 70. General Money Market Fund, Inc. 71. General Municipal Money Market Funds, Inc. 72. General New York Municipal Money Market Fund 73. Strategic Funds, Inc. C-15 (b) Name and principal Positions and Offices Business address Positions and offices with the Distributor with Registrant Jon R. Baum* Chief Executive Officer and Chairman of the Board None Ken Bradle** President and Director None Robert G. Capone***** Executive Vice President and Director None J. Charles Cardona* Executive Vice President and Director None Sue Ann Cormack** Executive Vice President None Dwight D. Jacobsen* Executive Vice President and Director None Mark A. Keleher***** Executive Vice President None James D. Kohley**** Executive Vice President None William H. Maresca* Executive Vice President and Director None Timothy M. McCormick* Executive Vice President None David K. Mossman**** Executive Vice President None James Neiland* Executive Vice President None Sean ONeil***** Executive Vice President and Director None Irene Papadoulis** Executive Vice President None Matthew Perrone** Executive Vice President None Noreen Ross* Executive Vice President None Bradley J. Skapyak* Executive Vice President None Gary Pierce* Chief Financial Officer and Director None Tracy Hopkins* Senior Vice President None Marc S. Isaacson** Senior Vice President None Denise B. Kneeland***** Senior Vice President None Mary T. Lomasney***** Senior Vice President None Barbara A. McCann***** Senior Vice President None Christine Carr Smith***** Senior Vice President None Ronald Jamison* Chief Legal Officer and Secretary None Joseph W. Connolly* Chief Compliance Officer (Investment Advisory Business) Chief Compliance Officer Stephen Storen* Chief Compliance Officer None Maria Georgopoulos* Vice President  Facilities Management None William Germenis* Vice President  Compliance and Anti-Money Laundering Anti-Money Laundering Officer Compliance Officer Karin L. Waldmann* Privacy Officer None Gary E. Abbs**** Vice President - Tax None Timothy I. Barrett** Vice President None Gina DiChiara* Vice President None Jill Gill* Vice President None Joanne S. Huber**** Vice President - Tax None John E. Lane***** Vice President  Real Estate and Leases None Jeanne M. Login***** Vice President  Real Estate and Leases None Edward A. Markward* Vice President  Compliance None Paul Molloy* Vice President None Anthony Nunez* Vice President  Finance None William Schalda* Vice President None John Shea* Vice President  Finance None Christopher A. Stallone** Vice President None Susan Verbil* Vice President  Finance None William Verity* Vice President  Finance None James Windels* Vice President Treasurer C-16 (b) Name and principal Positions and Offices Business address Positions and offices with the Distributor with Registrant James Bitetto* Assistant Secretary Vice President and Assistant Secretary James D. Muir* Assistant Secretary None Ken Christoffersen*** Assistant Secretary None * Principal business address is 200 Park Avenue, New York, NY 10166. ** Principal business address is 144 Glenn Curtiss Blvd., Uniondale, NY 11556-0144. *** Principal business address is 210 University Blvd., Suite 800, Denver, CO 80206. **** Principal business address is One Mellon Bank Center, Pittsburgh, PA 15258. ***** Principal business address is One Boston Place, Boston, MA 02108. ***** Principal business address is 595 Market Street, San Francisco, CA 94105. ***** Principal business address is 101 Barclay Street, New York 10286. C-17 Item 28. Location of Accounts and Records 1. The Bank of New York Mellon One Wall Street New York, New York 10286 2. DST Systems, Inc. 1055 Broadway Kansas City, MO 64105 3. The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Item 29. Management Services Not Applicable Item 30. Undertakings None C-18 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York on the 26 th day of February 2010. DREYFUS INDEX FUNDS, INC. BY: /s/ Bradley J. Skapyak* Bradley J. Skapyak, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Bradley J. Skapyak* President (Principal Executive 02/26/10 Bradley J. Skapyak Officer) /s/ James Windels* Treasurer 02/26/10 James Windels (Principal Financial and Accounting Officer) /s/ Joseph S. DiMartino* Chairman of the Board 02/26/10 Joseph S. DiMartino /s/ Peggy C. Davis* Board Member 02/26/10 Peggy C. Davis /s/ David P. Feldman* Board Member 02/26/10 David P. Feldman /s/ James F. Henry* Board Member 02/26/10 James F. Henry /s/ Ehud Houminer* Board Member 02/26/10 Ehud Houminer /s/ Martin Peretz * Board Member 02/26/10 Martin Peretz *BY: /s/ Michael A. Rosenberg Michael A. Rosenberg Attorney-in-Fact EXHIBIT INDEX Exhibits (j) Consent of Independent Registered Public Accounting Firm. Other Exhibits (a) Power of Attorney. (b) Certificate of Secretary.
